Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 1 of 54


F
1                                                                                                                >.
                                                                                                                  >        m>x
                                                                                          so ,
                                                                                             .-,
                                                                                               -
                                                                                               ),,
                                                                                                 u,
                                                                                                  . tv
                                                                                                     k
                                                                                                     ,
                                                                                                     ..7/y ,
                                                                                                           /'Jy?;q'
                                                                                                                  4,,?-
l,                                                                                         /) uetjy yr
                                                                                           ''''''''
                                                                                                  *  s,
                                                                                                      py'tz ( (,jy,
                                                                                                      '           .s,
                                                                                                          cl
                                                                                                           ew
                                                                                                           tlbankmk
     HOM EEQ                T.
                             1NE OF G XDIT AGQEEm N AND DISCLOS4m E
                                                      ,                K


     B= w* ):          GM C?D.SOLIS
     ?r<         M d= :O B%W H R M IAM IBEACH,FL 33141.+ :lt> u'zvpmo *j
       Cre tLimRz                                                                         $1:4* 4**
       lmdexl                                                                             6-5::%
       lxleal   a If* Ila ble t                                                           -1*1* %
       1xIe ID1 ?adodltRat. ir* llubh :                                                   :.Q1445:%
       lalthl          PERCENTAGZ RATE(Ifqppllêabl@lz                                     535:%
            loitlalAanœ P.    Qo wlll % tldelndexvari-                                    (1M * +/*0 Initid MG i:)
       Datelha1n> lM a a Ead:s>; Re rM a            > ITa llrabl: :                       * AYM 0 :
           K'M : a:                                                                       .
                                                                                          *.15:%
       R      T1*I1 PerledltR:ttwz                                                        Q.4I73r *4
              ANNUAL PKRCENTAGE RA'I'ET                                                   635:%
                arAzmtlalPe- n? eIla1:will u thelndexvario                                   d= +/-theRe eler         in
     cloe g Ce ,P.M byCldbae
      A ratu lF-                                   $5.54                   keeoe lw Fzaz                         :41.*
      Ce ltRz pgtFem                               = 6B                    C1 > ua TlO tam 1                     * .0
      Floe Certlflo tloe Fee             $         :
                                                   .4.75
                                                       .                   Stah 'n t.m :                         54.:4
      Seœ eme t4:Cl*:l> Fea                  :     * * .80                 latu Nen x:                           $:8*:4
      Ae ta etpe'rltleS*.*R % Feer                 $59.0                   Dltum o tS1m Tar                      fu M o
      TllleExâmlnle l Fœ                           5:.Q4                   Mo      . tlla tlel Ta                54.B:
      '
      Iv eymx- xeesladm                            5:.*                    TâxCertlO tmFee:                      <Q.O
      DltlmeetPc Ka tlox:                          <Q.K                    M âetgqg.'N za : > rrowtrpore .       59.*
      œ ernlke xta eF4.           e*     :         5924                                     lxader':Portlax      :0.*
      ToG1C!o:I>eCesm                              1 1944.0        -



     *n œ tàxrga xa pxld outxldeaft:@mlpztngbyIxnder.ll*wevgr,llyourleaat:t,rmlaat.dwltluxtlu flestM mgxgzw wltk
     t:texttpe .lftkIlavM t'zXP>e 4.qfto Ma% r Taxo 4>4t1w D*amtnt?apg/xtl..#- you,11::reqxle tazv y
     u,alloft% edxâ gee lneurredo.m urN u lt
     'n .uag*lwig.e A rrowed:),je tlyâMdzeumllyifmoretbaa an*:lgru logllafthettrm:x>uoadle u ofthl:Hlme
     FmuityLineolcr-ellêAm emepte>dDl:eloa o whle:eoae tz*f9pâgex a d,tu twledger/txlpt4faeompletedt:py.
     >lg It: th.lotlt'
                     t abe ole BnllngRlgktx n e4** *ftI1l:Ag- lxzxtl:tà:l*t- dlte eexty@: Bo- tezzlgu tut'
                                                                                                         e-
                                                 QM M O S
           C2 p. O tl:




     L'FU-H.NY     O                                        1/f9                                               > Ie lM #&?m&
     %G .I#                                                                                               ACAM IS4lœc:e lm




                                         &s, A
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 2 of 54




                                                                                              cltlbank
     HOM E EQUITY I,M              01 RRRDIT AGQREAV NCAND DISCLOSITZE
     :. DEW NM ONSIM tk
                      od1> .1
                            ,:
        a) RA= ql1e'mea tbeHomlEqultyLlxeafCe tAtcosmtopee Imde theAm mot
        b) eAgx = e'In= thlsHom:squityL> efCrd itA-             te Dl=1o= tagelâe whh&zymodlie o-,
            - endme 1,rapla me orsubi htdtast%-f
                                               - a.
        ç) >5u* - D< m- oyAyote tlx lSatG .S=1gycrlfede Mllday.
        d) 'cltlbe m- Clu*ânkvF.s.B.o okl
                                        l- u ckl
                                               b=k,Fd= 1SlvlngsBank
        e) ''Cfe QLImIP.- n*themaxlmum aggrvge amountoft
                                                       ketoanAd- = tkkmaysealdx- dlngatuyglvo dm*
            pml- t* th:Agro - nê.
        1) RD- Pelmp mea le> yem A tnthzdzltifthaAp- e tdurlpgwklthto= Advorasmaybeme .
        &) ''ln- -m-n*th,higiestPrlme4nêlM publkhed1r1theMoneypwl- xectionofT/- Wallztr-tlournal- œ timz* eme.
           râeWultztr- lournalH xvallabl.aymM ya- e nal= 4pvblîelibmriu,orw ume obtiatopl> from n ew :I1Sdreeê
           Jonm4l,20 Bua- Real Clîirmpo Maqse u:ettq41:2g.A rzim:p.- i:notMe- xell ythtlow=torbestA m llable.
        h) 'lW tialPrkklg''me qthatynqrAgreemt'
                                              nl11M aalaitlalMarglw 1n1d< Dzl
                                                                            yPeri
                                                                                e lçRa% e = lnltillAnnu.l
            Pereuenogelute.
        i) eLOO Advocoemea A untzdawneam urA=ountpurzuanttoth*A- mentbyHomeE4ultyN> of/fyultr.h* *;
            qrinu yotllerweyCitibu kKllowx md adve œ byCltibaakpuuuanttoth:Agreemo torM :rt> g:tapmtectthe
            Pmp- orCltlbae a- zelty ln*> btth.M perm lngludklgbutnotIlmludtoe unco îomalnY nrequktui- rv -
            on:1.        .rtopay-v*.oatll aFmpeo ,
        j) eMoro gieme- themortvgl de *f>          daldtoxzeurldebtorrx pee veMetlrityam zmo twhlchcovea th.
            Pmpertywhlthxee,- tlw Agv mmm
        k) GPmN       m- thlpropel:ydestrl*,
                                           dlnQl:Monyg:whl/ a ureitheA> vme.qt
        1) 'eRzp> eatPedodeme- lhetwentyyear4lmmedia lyfeltewlngtlteDow Periodde gwhlthlmaaAdva= mayoot
            bemH e.

        m) 'YOQ,''eYox e MYO= Z'wbe erormtl:flrstIetteroftllewprd:N ilalizad.me-n*>* > onw:oAkrubllow-
           Borrow .yintlyRd:lvarâlly.
     Ce- ln0t1). ternu aradelhedelxewhereIathi
                                             zAgrxm= t
     I PRDMK :T0 'AY:YoqpromlxeK p*ytoCitlbuktlm **1ofallClMingCo> (ifln4i>e e yetutCl     oslagCom =
       pZdbyBerrow ),.lllxa M v= = ,togetbœ witbFln- .o u efattheapplle l dail
                                                                             yperl
                                                                                 odkre ,andapyoîhe f<
        chargu oroierFla-     0+    x1lu pr> idedforkdthaA-     =K
    3. H OW FPIANCE O AQGESARR IM POSED AND DfTo M M nl
        1) Fla=c Cbu o ollko< Ad- a attheapplle l:DallyPeekRzta*            tq.= 4*?41*da /a1x= Adwn- :
            pqstd * Y- A=CUII 'fllereizflo> pee dfœ r- Otlfyoc bglex dllringwhtthFin- .eCh*e- willnot
            .- 1..Iffbeeew*OyotherFinuc:G - a MyabltundertheA- mex theywlllbedollgra untsil- e h- lnas
            Fi- =cllargo andwI11bzdu*andpae l:ontheettoftheA@xmzfl
        b) n eappmprltt:mu lnlge edt:Zelndextodd= ilyQo A=tl:lPr rn*ge*o ,wllidlwillb,dMded:y
                                                                                            .3:5(366ln
            1- y- :)toded- inetheDilyPerfodkR,kwhl1 mllbeapplid * tlwialan= enwhicll11wFinqnraCltsrx.willbe
            computa durlngrmrmonllybillingc'yclm
    CFU'H-NBO FS                                         znf:                                      Rttkd = 3DKs
    Sou:                                                                                      ACAD :I:%I0lœ lm
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 3 of 54




     HOM EQO              TM     OF PRMDW A GR EEM VNT AO DB CLOSKTRE
                                                                                               cl
                                                                                                -t1banlc
        t) Tb lad= * fpr.bllllngrycl.wlllb@tlledilylnda ro publhhedee Bueltl= Day.
        * (
          l4
           fmce
             Mw lfuuunthu !a5E<Plklnm
                    i M + ' xhmm e a w;l:*1.G 4gtfrum * do oft:eAm e e lleDe leIniud Mu snEnds
               aadltegularMe nzo l- lo#e-
           (ir Th:151:*1Aneuxl?earantqe- andtbel1tb1Dazypezlodle< sh- e m wlllb.kleY A mtbe* of
                 lhaA- mtntand= Y g*earA Bl
                                          nla- Day.
           (k3)Onth*Datetlte1516a1Mu 1
                                     nFmds=dRY IAMG Be mNshownsbove.th.ItepzlxrMe nzhoe abov.wlllgo
               1510:M--- O e'ud.œ1- notmw   soal* Gettbaro llwluguleAnnualPere-pwy R'
                                                                                    o andRege Daily
                 Pe odilRatexbawl* ovewlll1* b:ineffretaldeand- :ee Boi
                                                                      ne.u Dgy.
        a) IfyotpAcrm otd= notltâv.leitl
                                       alFricing:
           (1) n eRegule Mzrgtxxlmwnlhov.m4lbeJneeu from tl
                                                          w deaofthll> zmtnt
           (i9 n .RlgularAnnualP= e geRaw e th.Ro tarDallyPede cRx2 * 1beioefrectfrom thede ef*
               AgI*em:M azd to chlngleach Bug1- *Day.
        1) Anyhw'
                r:a lnthaAntui Pvo lag.R0 willaxuklnanhlrata:eIn:1.minlmum wxmthlypaymeat n eAn- l
           P>     *Ro willnotexcee: 1m lm 41> 1we muo lelndu int- - .
        g) 5*vuwl11boa t- temglll laamunthlymyelewhiubwillrtflm D urAtemzntetlykye e - oua?yogoweL'ube
           n eamotmtoftheFln- .Cbu olny- n ta- awiBbeealeulatedbymuldpl     ymg
                                                                              ' Qledeyperiodk > forthldlyk
           tlw dallyh*lâa foryge Aeerountattle e:dofeachAyinth.monmlybille + 1..'I'ha= ul6ngFsnzncaCItu 4:for
           eath dwyaret- lrd - th*e doftk* e --entpedod M d dlxlm e oa tlw o *mo tw:>FIf. r.* Chmw -lgtere .To
           d
            ete- ln.* dailybâluO Cldbe takx t:*beglnnl lgbel= tefyourA= m?e lvdlw xddt- new tm*nM voce:
           ald omerqhatgexaud:uil-e- anypaymc tgOdrx dla.1.0 Feew tadltllR lxurzm ev IfaayyanduppaigF'
           ch                                                                                           ..t.>e.,
             - wlll>otb*eoune asp- ofthedallybalor- forpurpos- ofœ mtlatlwgtheFlltx- c:argm
        h) P- ae > :pplid 11rr todq*MdunpakdFlneteClme- andotheroargezandtb- tod1.unpaldbalaaceofLo=
           Adw ne-
     4. Fm ANCE CHARGES N5T DUE 7*0 DAILY PERIODIC RATEICLOSm G CDA S:
        a) lfyoae lnd Ktxertgv bmklr,tlw amoum ofta modpg.bmkmrfe. jrany,lgaFlnansackarge. n eo mmtofthe
           mnrtgagebrokerfezt4de- loa byyourggrzementwû:yourmvrtpAg.blvkeranu1:sol> u- byclt*e vrpal:iy
           c*<

        b) 1f- pgpa ta+ theCloe gCo:lfvryoœAccoun:youeClosipgfo*>lndudeFlnuraChâqeailtheo ouna#I:!e
           onpv - of- Agremctf4ethr=xofiœodmdlaxe sœ iox ovemlghtre erfeewe i*costee edby
           Cie uk':A rneylorrlae gag=l toœ ndudtheclœlngfaryourAccount
        c) A - uee a ree(F1a= .Chrgelof$1QQ.O willb*e eutde timlw u= vertht= r
                                                                             zsto.fkxtdTm gmoïze.u
           lv ymeetx hedul.pur- cttoSectioa1aofthixA- tcent
     5. OT= Q CHAQGM ZThe arechxrgu etbœ tllaaFinm c + . n - çl-             = nototmtedxspartofm cdailyunpaid
        bglanc of> zaAdve= rnepurpe- afx mpe g Fl- t:c u =:
       a) 'I'
            hzreî
                >aM QAnnœ lFe e oele wltbyourAcrmunt n izfeewlllatomitltall
                                                                          y bg            toypurAe- vd lath:= :
           mxnneeu aî.a.aAdvanr,
                               alginnlngopte 5- anqïveao ofm erA<tougtppe agO dannually1- *.-




    CD .H.NOG FN                                        Jaf;                                      R
    K tl:                                                                                          rdmlm       :
                                                                                              ACM I1;J4$:l% lœ
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 4 of 54




                                                                                            cl bank*
     EOM EQUITYLINEOFCREDITAGREEMN M DDVCLOSURE
        b) 1.* Fem lfclk'bankde notm lvl*aR11gmountofm!ymonthlypay- tduawkhln15r.alme dayanf+.duadvtw
           yeuwislbtçhe ltakFttoftkvgrx- of6%oftheove uepomtntorM.H- vm yoqwiBxtbltlt       aqeual>
            F* * anunpddLa*FA
        :) O- limitFO.lfthergb eL- M - œ whlo ram*zy- t'h'ed:Llmlttoio-eedzd,Cïbe wl11cl- youa;1:
            overllmltfem 111 cbu ewlllnotball
                                            pN sl onm/rethanfourtnnlzcllnnla&y,

        d) SYpnymentPee.lfyouI*4tle cle3e tomppomznto:orxofyoc HomeEqu'
                                                                      l !Jxeofre trll-h Clk'be
            wtllce    ycuaRD z*pplymtelr.
                                        hRrgapeaquœ
        ,) *.*..n'M ltm Fee.lfynl
                                zrNymrattqI'O MM unpâldfor- reaolqClu'be willthvgeyou.425Rhlrne.ditmnro
        9 ErlyClozureRa1= Fe@.lfcltibakpm thecloslzlgeoxtqloopalm erA= ntand,within36mo* oftllede efIbl4
            Ap = menkyourm u- eutyonrA= tmtbeelœ dor*1 M yotl- R tlonwhll w1ll= ltlnefelx oftlteM ortggge.
            you> tope au- 1:*1     0:. mle- fe whlcbwilltoxqlx ofall> m Cltl
                                                                           'bank'
                                                                                ..%e.
                                                                                    ,'- o opo w erA= ue n -
            ozve-al*diw loe asClouklgCe x tllefp:tpar oftâl Agre me t.Tlw a otmtofth: R*wl11bzautomgtiœ ly
            ehlqd o m llrA= untinieu- atanae - qLoanAdvM re.
        g) DosumrntR- weohF= 11;foruypurjo odv thanabillipge.rrorImukyqr.> audltJl:qt* ,yoarlque Cltlbak>
            1145*11 =piu i
                         lfA.*zwM 2ta - lt:.Llqbankmgyc.hmxam uA ptreapyudar :pe hoerd= mzntM - 'ehtea.
        h) tll1kc F= Dv lose inAF= eZI M ythargu lmposzdbyCltibe ifany,inrmnneetlonwithm urAeemmta
            dîxlnedxbov.M tbebeglx lngofth.Am = ent
        9 Otl:e Fe> Dlml-u ;tlMgrtgv YouapeetopayKyo1e feesorthego pmvldedforlntheMortp gtorotherwlx
            pm vi- fprInth.Agreemc h
        j) FeetoRel= ePdortiem Youm:yhm topayafe tomltm wpriorIienore.v'.rlsylneee.e i
                                                                                     atheFroperty.
        k) Ylua- topayanyrœ o- bleco> lnclm dbyCîtibankia=nnationwiththawe rtementofitariglktza? remedges
            xmeG'etheAg= meste th*M o%     kxludlg.butmotlsmsled< any****- mG1aatt= m 'f= e otlwreolletln
            #*e   ,

     f. SECURX INTEQRW m PROPCRTK M s= rltyferthe4:r:*11x:%you= gl   vgngcltibalkâm urityilt- lnlhe
        Pm- l- < at*eada--ttlownabovwwhith- vdty11u...:*,.- :Ilefw urobllgu onzundeli:A> ----c dthl
        Mol+ ge.'
                O PMPO 1 moreslllye n'e ieek*Modgu tyouwillalr alongwithtkllAF- ent C011*- 1wh1th
        t.e..- oth:rabl+ f- toCï3*1kme Ooxtul tieAgtv- t
        FAYMENTTERM K You>         top*yyourmx thlypeymos bythedued- z110e oayqqrmOO Iym tvmex Daringem
        DawPe.riod,yeulgrx o payaminlmum yoe lypayme< whkhwillbolowaunpcm/qdtlystzo tn:e wMthwill
        eqtlelthe:= nfRypadtduenroverrt- lttimit= 0:,1 plu:MtruedM duomidFin- - c41-   ande eru- l
                                                                                                 df- or
        r.< > lmpoe purm..# œ tlM Agr= lot.Yourpaylngthl,mhd- m monudyptymeatwillx:tre celeprflre balanra
        oft2m1Advan= wbiGyouoe Cih'bek,= 1 :0the*'''---overodltLimit= oanlo pxiu.DuringllteRzpo et
        '
         er< yx >      lppu >mvnthlyplyment,>h11 will% Oownclyx rmoe lysktementxm lwhir,
                                                                                       hwnlequd thelqaaee
        Clegu O tlt- wee-t'
                          .dmptbtov- adlr,gbdurtfertheblll1xgpe.
                                                               riodaplusprlntfpalequâlto+:gre.- of:5:ar1244*of
        your# adplhllp--ofLa= Advu= u oft:eendoftheDraw Periodvplu:th*sumofthefollowlng. - 1when
        epplicolez pastdatâmouna cnzourAccem:ta x ntowing1nexceu ofyoœ reu tLlmlt.L> Fe> Rdothcdl-
        bnpoe pues- to theA- ec œ tkalaxpo zntuuadlf.ofth.R- ut'eie - mme ingunpgid= n,1* owH
        cldbe kwëlbedueM dp#yablm YoumaypmpayyourAccountinwholeorlap.d pt:nytlmewith-:pea lty,heIfyou
        rtqu- QA ymeAermuntblckze ore *- otharattkm wilthwll1r- ltia:a1= of*.Me > #oume *w;anee y
        tlntlm trW - feeagpmvidd forK theOTHERCHARGF.NRce m 1.- M vee.o mKy> tb.dmwntomo pe e on
        1% Azv-unt Cltlbe maya=+ Iâ* p.ymenl orpe lpam entwe:entkoughmgrka ''pxm tct1 fult-wltioutlosl
                                                                                                     ngany
        ofCYbank':Hg* undr o A- emvnt.


    cFU.l1.NM                                          44f9                                     RrNe tln'm
    K l.ts                                                                                 AC/D IQM NCM IO
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 5 of 54




     HOM EQUIW LN                    O F TY XDIT AGM EO                AND DISCLOSITRE
                                                                                                cf bank*
     8. TRANSAW ION REQUIRRMM              IYœ maydmwlmR Ad- = durlngtherrawpe oduptoy- crd iyLknltIfyour
           Actoxtlx Iwtb- çloaedor- peqdl orw urcredktlmkrNdeeedtowb= furtie te M - = e uldnotb:p= ie d.
     9. TKAMD AW ON DFACCDUNT BY rlm AM                Cldbaakme clox m urAcouatmjd> utrapo entofd* ou> dlng
        bsuwe-klfulljaazkgl,paye q lg
           .) YouRll> med tàempom*nt-- xpfthee           entfurMyotxt- e gbwl- n,
           b) '
              lw rtba beo faudorlmltv almlstqlr- awqonbyyoulneou edioawithh,A= mnt
           c) Youhkeaayactloaorfiltaak:anye anwMchadverselye ct theM pertyorcltibank':>        ' fn!v- inth
              Propedy.leelqdl,gbutnotllmitzdto::H n.feroftltlzta1*Fmpqrt
                                                                       ze >leoftb Pmp- pitheutcklbe 'gwri-
              pefmkqlom *fdtua tom<- 'nM#M MiM ln- ee-mnth ?rtp% failua top:ytaxa opt%eProp% yeuptrmitthe
              llgofaIl= xniortothM heldbyCi
                                          tlbe th*zollBorrowerobllo tadontjllAccomltdloitha'mperty1:ê.%- thmul
              eml=tdonuln;apriorIlen-bol
                                       derforeelose youO mmltw- oro-         e d- H lvelyu,amrfiltome Y nt:.
              P  ptrtyîaaweytimtzversalyaffeœ tk:?> H!- kqillzgd- oftheM p- whlr.h=u
              ae= a;on,oftwoCO-Btr/- eI/tIIY 4% Clh'be ':v urity1,lL- cyldve ly* * ory'
                                                                                       ldxl
                                                                                          bj- Aepropedyto
                                                                                      oumoveoutof+eM pedy
              ad Citlbc kls:** 1 $,Qwabyadvere yl- kd.
        d) Yoa> urh- mw w1Y evutlveomear*nfClk'buka desne 1nFederalR*:*0,
                                                                        .30-4R/gulado:u undLlûil-lx
              defe- lne * mqufa po - lnfull* tomplywltltfede.ralregule on.
     lnMdltlontatheforegolnm CltibaakM llov.tllerighttoexgrclM anyada1tofitrjjhaandremdû- ilowedbylaw uru :@t
     forthitlth1:Aq emeatlrjnth*Mort- esSnrldlng,butxtllmltedto.theright> bnnganetioav inx youe Qt  erlghttobring
     eforerlo-j- Y loaagainstlhdM perty.

     l:.SUSPENS/ONOFACCOUNTORREDUS IONOFCRED!TLIMIYBYCITIBANm CiKbankmaypmhlbltaddkioMl
        eeem ionsofe ltore ucey- Ce ltLlmltdudngxnypede lawlgœ
        :) Yoaoranyofyourmuex aa pœ ionof* At=unlorrede onofther- itumît
        b) Tl- muimem AanuatP:m-e oRaleIsIfaeKd.
        c) 71*wlueofthePropenydelin> xlrllscanllybelow thzProperly'gappaedvllq:f:rp4r = ofthzAttmmt A:an
           ew-pll Iftllevalulefth:Properl deezklo xe tIIMtla lnltlidiee-nx :etw= t:eCrdlttlmkandt1:avalhbl:lql
                                                                                                             ty
           (b-= on*4Pmpe ':- a'     l*M valu:)i:* ..-2by51 pemmtalxhM eventwouldcoe tutzxxe is= tdzcllM ln
             tllevaluaoftllePmpo .
        d) cltibe - mnablybelilv> thtyouwillbeunabtqtofulfllltheîv ymtwtobllytîoqgunlrth A- meltb= kt:.uf*
             rrlat-*1el-ngljnyourso tjgjclaum- nœ .
        0) You.l*indefaultofMymeterialobllgi oaunderth.AgrezmzntorMor+ gt.
        9 Citiw kIxprxludedbygov= memt= l
                                        olfro0 'm- ingth*M nualPemetzgv'
                                                                       Rp- pnwldd rorpatlw Agrt*mzpt.
        g) Tlo priorit
                     y ofCieiMk'sv urll I* - ê1%ad#ergtlyK- kdbyguvemmentctlnn1 theeo nt*M tbaw lueoftlw
             v unt
                 'yInte- 4,la tbaa lzù% oftheru
                                              eu itLlmltw
        lp1 Citibckixnqtliedby11l'egvl
                                     :to agane tll/ rrmti,ud G a''
                                                                 e.
                                                                  - eonstitutaane- fe*ndulk
                                                                                          qwndpretite-
    lfany:ftheaboveq.
                    'eeal-eAor.
                              o chang.de g1:4D> Ptrlod= dyouwamo renptnya A= uetor1-- ..yourrlre kumk
    totheorlgl> lCmdltNmë youmuxtmak.* atm t- toCklbgnklnwrl:ngRdpgy- bos.sdeedlw enl leppmlMland
    ce itre- reezee lyine'- byCitl
                                 w ktoInpxe- whe ertlu ge etlmamm ne- ee nq:toe'
                                                                               te ITCIAG
    x:pet?edyourAceauatorre cedm urcrdditLlmda:am ltofm urrq< the> sjax forftlxm x =tmustbeAîpe by.11of
    yoQ+
    W 1>B.
         NY                                                 5:f'                                     Kole i e M Os
    SOuS                                                                                       Acm    laJQlW0M lœ*
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 6 of 54




     HOM                                                                                      cf bank*
               EQG TYLN OFCREDITAGRF M N ANDDISCLOS-
     Y4u>      thatruwlllnotaAmyt* ob* anye lionalY Re - lonxoncayouknowtbatyourcrel
                                                                                   tprivil- %vebtx
     b
     a'w.ln-dormap=ded.Aamque bylammu4:*:m* .0t152 thatanee lte    eellgeltrep
      e-bmle d* ae ltrepore gage- lfm u&llm rulsllelat= xofyourcrd '
                                                                              oxlirdngony- mtdko ramây
                                                                             n,uader*aA- mmlt
     11.O'
         M R r'TANGM TO TM ACCOUNT:Cï'
                                     be maycllanp th,lmd> RdRmgUIAMZZgIUuxde erth.Am plentlf
        thaorigind hdaxlsx lopgerxu gxblw th@- ladexhu * he rlcxlmovemeatsukxantlo M l
                                                                                     v o iatoft% orlmn
                                                                                                     'al
        hldm andtlw new Ind= M dmarglnwoaldAavl= lte l
                                                     aanAnnualPer= > R- gubete allygl
                                                                                    mlle o *.txtdlnafe-
        atletlmete *dgkàl1G b- .'-ullAmllablm Cldhnnvme mA.a> lsedç% *o 14Arm untlmuv eigœ ly>
        10**cle > l wrltk,gvttlzttim Cie ank- -*V*dk- m tlo A= uottbatwllllmequlvotallybœ styoutkouglgmt
        Qler- laaeref% A= @nt Cib'bmTkme mo Ilulgnlsx teehango Inth:armsofQleA= < lxludlngbutaotllmle *:
        cho gjng* ada- qlowMahplyme- = xnqmlrmrdlu o saf- l- - ho dlebilllng- ledm thepo o tdue& ta
        wldth:dayqfth moathoawhidlln* vduu = m= reditlx gu laroe ingprmtke withlathe*1:* = rulu allowd
        byapplïexm agulgtion;&wdc.Y o tobxleceKmpue ame odsifthece gepre cu *4inzignife diFzravelnth.
        Flnor.eCl< *yooF.y.
     1:.PROMDTIONAL M '   rx OFFKRS:M Citlbe ':dim tton.Citihe mxymFerw u:promqtle ra (apromotlx atdally
        perioditra!:Rforpmmoucuz m*rE1n).n epeodof:m@f;rwbiththepmmodoai ro applio mayb.lkaitd.Cëlbok
        willallo=tey- plm ent&e ---N1* pe ofbo ete- < ltwpmmqenk '* .   *beforepqlngolfbaune- xtlklgherPeHOd*
        eAtel.Aaypçomoeqoalratevt:ecolqmondln!persodlcat@.e th:peru cfemldurlgwblûhk1:ineiTedwillbedlxlosad
        m yum Anyptuuum utz - eo'
                                erwltlbe* 1e:t0 thwumu oftlttofr- R 4dti:A> = tu
     13.OM ONALCONVERTEDBAKANC:FEm l/RFORCERTAm ACO PNTSIn ete- djxcibedhee =
        avalllleoalytov ounewithM uslgned* ltllmltof$.
                                                     25,* :.0 orgte RdaIoe tovalueratlotl-Tvlof:a orle .
        DurlagthaDmw PerlodMddclngtheflrxt15:= :fO R- m enlPerie 4ndpmvldedIl- YourA=ountizfngood
        sœldînggndYoum- xchcthc =zldlu= aaw.m.y- b1IG you5ayme,1,
                                                                .qpggpaln:e rxtafloljv-edBglae--e..h%.*
        to=nve allor:podeaofwurAcotmtbalMtetaaO dro yamo- lnglzyyme:txhedqla.0. =n< khzfMtast
        t*k oaanytonvee a oultwI1lba* 2 a:dwillnâlengc v> .T1w uv ldbalaoetsof21ou-mezlagConve.
                                                                                              rte BxlMc-
        wlllredu= yott m llabl.* ltllmitwlthln t:evwelwhl
                                                        * r?apod'
                                                                m a ofyoa A= unt AmyoureplyeadlColve   Bal<
        ycuravlil*lecrtditllmctwillbareqlplshd inlik*- 0u1,1 DbJM toy- gt4erwlm lloilitytoobe 1.
                                                                                               z*%Adun- m* r
        thr#- .of* A- entnemmlmumamountq!exhConve- B41eO isSIQ.QO.O Rdm ilabl.IOM l- *rang.
        1
        ,'-''''n12o 24Qm- b* Y*umRy e Ahllshax lmum oftbe- (3)CoovM d Bal-e- atMyon:tbmaadmaygoteemhll:h
        moa te fiv.(J)Cc- !tedBalan= durlngtlw t:rm ofm urA= uet Youwillpayal-nudionfeœ (Flam *ck.q*)of
        I1:QwltO ee hli:llgaCoevere Bllw> .Ycurnayesabll
                                                       ahanew omve         B4@--tapaycsallormrtnê= >iqtin:
        cm veee Bal.-
        Tlsemlnlmqm pâymextoa.*e%Coo- dBalaee*111beml> utltofpdxlpzlandlnterot*'lGcie * rapwyiePmnw rœd
        Balnne.
              eino irelve Iem lmentsoverth*tza youa:e pmvldd thtw a,.:*-l1Iplm ena bythelhduledde dek.n b
        mlnlmumpuymentwillnotchanr whenAeRep:m ex Ferlcdbege .r1mpjm entRwuntlslaaddltlon* th:mldmum
        moae ypaymetrar*@varlablaro poruoaorw qrzu ounto pmvide fprm Sexi/n7e vealvdwillbedueoath*= .dqa
        do aslewnonyourmoqlhly+ * :1*.lf#oa<ll:w,- p< *ftheCon#e- dBal.ae-orin--el- aM ofth Enal
        mm entdatwMyreminlngune danlotmowillbeduaadpoole.
        n eM aual'emestzg.m feforeao Coavee Ba1= :1,sxd e wll1bedztm nKd byth u lueœf= Indœ Wawl11e t
        the1n4> In:* ontlz de d/ Cin#er?dB:lMt:14ee hlt+e bytlae Rddamu lx Thelnd= w.willua 1
                                                                                            :tla Fed- t
        R> *S-deœ Re1* :H.15Y lœtedIntzrœ Rate,*ln- tltGzSw- 14(3Yœ ).n emulmo M INUAL
        PERCN AGM M '
                    rl *M taaapplytnacalveltedBalm         1 1:% .
     14.TAx Y LICAW ONS;Youzltouldccmalt.> dvixrmprdicg11:.dd uttlbilil eflfteeeextfFlneteCllaqlql* :tI>
        ell-   undzr- Ag= ment
     15.DBLAY IN & IFORCSMKNT:cltlbapkmaydo ytk.> = I
                                                    s.ofCitl
                                                           -bajlk'arfghu und. .:AvxmotqrMnxpgtwte ut
        la%le O m.


    CFU.H.NOe .O                                        ;ef9                                     Rtvim l* 3**
    Sotts                                                                                    K m :1e 1:= 4t*
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 7 of 54




     H                                                                                          cftlbank*
       OM EQW 'Y LW E OFCREDU AGREKM ENT AND DIK LOSG
     15.PROPR TY m Mm ANCZ:You>            tolti ntln'
                                                     m- we-ontliaM p,rt
                                                                      ya:pmv> forlnleMoe m lfBorrower
         hll:* me e pm> lsuram Cie MkroayobYn'
                                             - - n= coverage,/ cl
                                                                fbank'xop6one 3m= we':>
         Cltlbe Ixtmderrm o llgMlo:tapge emlype rulartyp.oramountoftgvev       '
                                                                               lllerefore,mlo covemge,hllrm e
         Cï*< butmlgktormlghtnotpm- zolmwer,B:-           #;MW? inol4pmpo .oro = e o tftbapmpexy,v lfat-
         rkk,hm .d orllabllllygadml
                                  ghtpmvld.-     orl=    cx -   thu waxN vl
                                                                          muzly1:.M      B= w aranowlado that
         the- ofdlePel,r.ne.
                           -eov- eo ob-le Ml#/glr i:- tl
                                                       y- e- lh:eokofiasurm thatBormwercouldhm obe e
         Apyammmu dlbur,e byciu'bankurulerthlsrectlonshallbatoralde toanAdvxuceae b-eu..-e diuoe d* ,tf
         Bormwar- ..,e bytheMor+ ge.
     1;.O Apc W FORM AX ONIYoec der- nluda- thalae e meyob* tredltapom rurerd ltappllœ loa uufor
        upde-:ro*waë>re eMioM ofth*readlt- te   .d.Uponrequo't.Cltlbe w1llinform m uiCareport1* t---ob>'e4R d
        wlllglvazouien- eandaddr- ofleKgencyIM NmlNhtdtherepom Yquo œ1&,       * tO CiK:H me obulne ux
        e.redkremm andetlwrie mll x th1 Clb'bankhu nbtaln:dIn4l
                                                              ge lmmme tomte twitâ Ci    tibahk'zprivlcypqlldo
        lboutynufo::uhwquqnsolicltatiox orfor- o- 1.* 1ye osx
     1* FURTHM M SURU CLG:Ycuv :1% uponcitl         -be k',requestvyouwlllprpmptly,,- % ath owle gw inie and
        ddive taCitibankanydxnzmvnltlonCltibankd4= n= s- o replax e c- > lo4t.mlxrl-u . ml- e orIn.- 'eM,
        dx um= txlgnedbyyouxtrlu lnp
     I#tGG eERZ  Am G LAW Tn eA- mectwillb.govemd byUnltvdStateafede law mld,tu4* A ntth:Unite Gtqta:ftderal
        law lui- plle lexlhznbythel.wsofth:Cummoawewltllofvlrgl
                                                              aâ;N t1:< wlt:rege totbepr,
                                                                                        rfxtiqa= 4Ofoee- mnt
        ofcltjbaak':e--'dtylnlee intbePm p- .theA- mantwill%*gov- edbythelaw ofth4m tewhermtlt.Pm paxykl
        loR td .
     :e.DUE ON SA'.K1n eMortgv orDeedofTnatwhichcm eo theProp- eoatwlx mlb> tlllyth fvll:wlpgpmvlzkn:Dua
        onTrauferPmvlslonx-Tralu'fer@ft
                                      â,Property.1.
                                                  fâl1orRyp- ortheProptayorxnyînt-'- ioi
                                                                                       ttqxoldor- a-e--:nd(orIf:
         benl& ialb- e-e ioYout:xeldqr- wqfzrrzda dY<u= not:n4*r:lpm on)wlthoq,C/lh-k':pdorwrit?ee'
                                                                                                  n-ent,
         Clhebe may.xtcilibe ':oprlotsmquirek' nmd l- pay- t1n% 1ofallmlm:s- feedbyth14M olgv orDee.dqf'rrae
         How er,C*  m'1unkO t1not*x= t:eth1:optloniftlw extfclselspm biblte byappsimbllhw lsoftu 2- ofthl:Mmo goo:
         Deedofl'natlfcitibekv enixsth1 optlow citlbekaballgi> Younotlceofw- leratlon.n enotlreshwllp- ldeaperiod
         ofnotle:sthan3:daysR m 1b datethaxlltx1:dellveador> ild wl      l lnwle allzum:v mxdbythi;MarqagaorDeedof
         Tr= mxx b.pe .lftll- :111*1*+ fto1paidpri /r* 1lt:explratloaofthisje ,ci*bau mzylnvokzM yremedia - i-
         byth1 M ortgageor> d ofTmstwltiautNrlâeenoticsprde- ,xaoaYou.
     ;1.CHANG:m NAc         ADDQPM oR EY LOYMENT:You>              lopotiry1s Ixwrjtlagofw a oy 11nam addx or
         emplom enK

     =.No WAIV%m N,ithe yaunorCitlie +.11b,dt- dtohvewivu wlyofrlgbw powerxorremela heaunderunlœ
         Aud,waiver1:etnbe ledm awritingexx utadby eltheryouorCltibank Thawetv. byellerm uorCltlh nkofanybrewe:or
         delultby$11*othe > * theAgr>tmotIad1.prrferm= :ofanyibllgd onllenuxdtrshullnotcoe lleawalveofuy
         stlbseqqerltbree urdefalt
    z3.Nor cM :Al1notite providd forlnîheAgeemext4hall% itlwdllnge sle bed= edgi- (a)we deliv= donK
         Bual- *Dayifdell#---2perxMlly,(b)o.lhzdayev depozltw1t1:anypvtmilteoe e Ifse de tlaBmlne Dxy,(e)
         :%'.*dm A l p :kklth UaY G-- - llzifdelifeedbyte fld mllkrœ m r= l
                                                                          pt> ue a;pestv prepkdm,d
         ldd- udo youattheaddr= xtforthonthesrMpueoftbeA-          - ore d= d toCle ankatthea t- rservic,o
         adA- --showno.yourmontlllym tameltt
    :4.INVALD IW CLAU5EIIf> pMvislonof*eA- c tsh llbeothm e eunlM ll,void,orforapye-eam oneaf- eable,
       th> tle pmvte p:1 11b:ene .
                                 M tothamuimum e-entpe uibleK u toefredth lnuntofyoue CltlG nv. laviëler
       = % 11..r- lnderefdl:Agement:hll=atlnqeTpfullf0m.*ande* k




    CnAH-NGY FS                                          7ef9                                        RtY M/IM MS
    K tll                                                                                      ACm    lQ$+ 1e 1*
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 8 of 54




                                                                                                   >            *
                                                                                                 cltlbank
     HOM EQUIW L>                       OF O KDIT AGQRM          NT AND DV CLOSITRE
                               YIIIJA BI',
                                         I,
                                          ING RIGHTSIIG FZ THISNOTîCEFORFIITUREUSN
     n l,notlcat4*     lm-     tlnfere ou4901/yotlrlsg%l e Cldbaak':r- one igde und4ro Fe œ ditBllllngM
     Nofll Cltibaxklnœ *ofeer- lrqueeœ abelltm ar:llL
     lfmuthinkyoprbîlllswrony orTyou<..'dm= inrormationabouta- nue*lononyourbill.wriktoCitibe oa*sepal'
                                                                                                      atelœ
     atloe'Iel- q1* donw urblll.W ri
                                   tatoCitl-be a soonaspoolle.Clfbankmuxh- eFom younalatertbR 0 daysxe r
     Cltibe seatm ut1w fe billqnwh1chtlp ermrorpmbl- apg- d.Yoa= tzlpgoa:CO = K busdoYgx w1llnotpr- ae
     yourughl.
     Inyourl* < #'.e thefollowe le rmvtlon:
     - YeurllamtandA= untnumbo.
         n ednlle = n11- ofthl= q- -zer r.
         Deza 'hetbaeaore u p1-* .ifyou e
                                        .anvwhyyoubdlevetheret4an= r.lfJmuueH moreinfornotlonvd- ibatll,item yoa
         = notm about
     Ifyouhven'.fKaet
                    N.dCltl
                          -e ktope yourHomeA uityL1eufcredltbillAu*mgtkallyfrom yxroetklngorotheetlmrte
     = mmtmutanxoplepaymentananyq outtyolltEirlkIgwrong.n stoptlwpm'mentjuurle,   tte mustaathCltibakthrz.
     busine dap blfor.tâegvtnml :paymtlt1,sthd uledto0= lr.
                                 YOUR Y GHTS AND CITM K'S RASPDM IBRXITIF.S AFR R
                                      CITIPANK RECEIVKS YOUR R ITEN NOTICE
     Citibakmuxe aowledggyour1* ewlY a34:m .ualeu Cldbankl'ase.o.- -t-otlledrrorbythen.Witl'in9:dm ,Cidbokmqst
     *#QI@r= r.- tbe- ror- le *h#C1
                                  t*G ballfvu the bl11wu m rmtt
     M erCltibu kz= aivesyourletter.Clti
                                       bank e nottry tocoll
                                                          u any o oum youque on.œrreportyouu delinqll
                                                                                                    ent.C'
                                                                                                         elhxnleR
     = ntlnu.o blll> ufprthaamounîyx Nu- l
                                         no,i- ludlngFî
                                                      nan= Chargew R4Cltlbe œ applyanyprt
                                                                                        paiulmugotlgahtstyour
     = dltlîmlt Youdo:uthvetop*#=yque onedamountwllll
                                                    eCitlG''v I
                                                              slna tl tlngybutm uves:*11obllge * pn fkeparl
     ofyourbîllt:M are >G '
                          to qtlerlom
     lfCltlb=kflnd:thtCiti
                         bokt* .,mlz* onwurblll,y*uwillxthve* p:y*vFln- .Cltgrg- alxd * wv sueatlesd
     mxmunk lfCmln..vdidfmtme Aml- b-;m um:#leveo payFi- t:Chm'       > andy*uwillIlm to-*$*vpgny - eu
     p> ual on ieqz- loned amount fneM erœ e.CitiM nl willSeIIUyOM lsœ eme tif* R ountyoueweM d theda* lhztitIs
     dum
     lfm ufail* pay thgamomdtt'i Cllibm kthlnksyou om .Cltlba kmgy reportyou xqdelksquent Howevm ifCîtibu k';- 1- 6on
     do> notxtie wualdy@uwritatoCitlbokwhbînteadm tellingGlibektl1atyoast91lafusetoply,citibgnkmexullayox
     Citibwa:rep- yuatotlwtyoubavgNque :oaboqtm urbjll.And.Citihwx.smAlet:lly4Bthefm eofa4yln:C%ibxkr4pmrta
     yuu4o.ClublqkmM tellMm neCi tlbMkrepoA youtothe themn/erkasbe= seqledhtwezayouandC'   *-bankwh> ItlnAllyl:.
     lfCitl
          'be d- aotfollow ules.ales.Cle ank= notcollzctieirxt$J:cftllaquexlcnd lmou< ev= lfycurblllwa = rr=t




     CFU-H.NOO X                                          1%t9                                         *>v1
                                                                                                          *>dR TAM !
     SOUS                                                                                        ACm    1Q%!Q* 1>
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 9 of 54




                                                                                                                               >          @
                                                                                                                              cltlbank
     HOM EQW TY I,TNE OF CREDIT AGREEM EM NAND DISCLOA Y M
     ANTIIOR> TION TD CM RGZACCOUNT-AIJTO'DRDUW SERVICE
     Byair ingbekw,muwzthoda Cltlbapktochzrgeyouta=ounkdv rlbedbilow M payQx mlni
                                                                                mem - 0tm1 du:Cldbe under
     theaboveHo- EqUI LI:ofcredkAgrcmentzadDlxlo:ur:.

      l
      i
      q
      rli
        l
        r
        lkl
          !
          k
          lrl
            p
            t
            :rl1
               81
                I
                klh
                  l
                  q
                  kz!
                    r
                    t
                    ril
                      t
                      b
                      lkl
                        k
                        tk
                         i
                         l
                         o1r
                           1
                           k1:= dlt
                                  :              .... .. .          .. .............................   . ........         .



      Add- '
           .
      ABA N= O




      Authorlv.dSigno a          DMe                          Authoeie slgnalxre                                    Dzœ

     A:= optloagndnqta= ndiuoototh.Agreemo kClh'::A hu otsme m utbeconvenienteofmA lngpaymtnlu:legpro
     authurizrapwymenl fmm :o =kingorne o x cluntu d- elbed.
     Yourplm entwlllbem1 :A nA lœ ly onyourmtf= tdu*dltefrom m tlra= untda cibed e ve.Ifm urdu:de faltqon *
     week= d orhaluay,yourpom entwlllb. dzd- ..lon th* l- buzlna daybe a yourdu.A tm lftberaareInsumel= tfuadsln
     yourarcount.Citibmlkmaydebltm zracroustfore ply- nêwhense dentfuldx= luilailm Yourpaymentw1llbeme
     auomalltallyM 'themlnlmum due= oqrl o Iadio te e:m te bilti
                                                               ngm lment E< O zr#oqY r*t1forth:*'M dud - io
     you shouldeogtlnueto> #.@p> entqdu@ underr urMatemeltvntlllll. aulpodtdtatarvkg 1:inpl= form tw Atco= t
     cittbok---- therlgbttoz-aeelQa etlta-dedud sarvleaforyourAecotmtlft:ea ar:laltlflkleotfvndxinyourAc=untf/r=y
     H...econv utlvexheduleddebil orlfMyplyrnextia6:dap ' m *- .
                                                               - .Cib-ie alx rearvw t1::rlghto thengetle termqe
     condltlola ofthlzAut:DeduttAgreementxhm.21dm priornotke* lmm
     YoU M AY AATACH A O PY OF A VOIDO CIV CK OR PRFZRm TED DFM IT OR W ITID RAW ALSLP FROM M
     ACCOUNTDM A ED ABOVE IN W HICH FUNDSAR;TO SE DEBHYD FROW




     CFG H'NG      D                                         9*f9                                                                 **v1* 6&rJM $
     ;OLIS                                                                                                                    ACM ;1ûO M le 1*
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 10 of 54




                                               NA M E A FFD A VU
         TM STAIZOF Fo .J
                        .w                 )
         coum oFt b v -

      aer
        ufemlt  hel
                  md.- zlt
                         lwdt
                            y,axo- pubntklxur
                                            crxu h.zt             c.v
                      a #
                        .
      mzs- ,f#pea- oe - dv sze . owiudvp- yap- ouc.plxlsgsolxwua-ai
                                                    .
                                                                  pgby
      - rvstduly-

      n aKGRACEDkNISESOLISasthenmnë lp- ontheMor+ ge ea orrnG hrmn- lnnwkhl.pmpe klmwno>
      > M IMU MIBEAG LFL 33141,4*0lxf aaonee then pe1xn@10 GM CK 1.89t1Sa% Qm nm ($)> on+:
      e ou e = ol+/ uvee - e ln=nle oowiliellnA e T/M<

                                                   :9/4M * 5
         G   CC D.O LIS




     (O>ld@ofCalifoml
                    vl                         ?
     suu --l
           h-a- sw- towroremeoa            7Q-          usyor                  zrsr              .




     Nu> Publk
     .                                 .
                                                    .p%%''vs%7% J..#om>  vx.
                                                    j% àjw :aj%tIG
                                                    V>44 +z m - > ex>
                                                          :,
                                                           wsw Ml- .z* .

     (Wi*i:Ce1I* l#
     STATE OFrALIFORNIA
     CUUNW OF
     known*Sub= l
           meor &be Ru- m * torgTl= elbefpa mgondll,        dq of           20
                    ve *meoatblbgsl:ofzatixfKtolevldençv-tW eieptrxl:)w opsle w bbexr
                                                                                    oremh            .>   Y 1y

     Se

     Sir -




     NBS-N.MM IFM                                               t@fl                            *
     SQUS                                                                                        =zl=-dœ lX R
                                                                                            AC< :lqM itoNle
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 11 of 54




         yj
         jjajj$ o                                                      111111111111.
                                                                                   111111111111111111111111111111111
             R EHI- ll1't.E GORR                                            r2'M 7k7;lï%Qzk .5y,s,
            1540 N.OLD M ND ROAD
              W/tlrrhlR ILm 4
                                                                              jjj:r
                                                                                  RI;:Ij4/44(:244514:32::9
                    + 7,* 92*                                                 XG     Il r lgpgu r ,
                                                                              nIM I-9Y E ccll

     W M N Npr opu
                 l;o            TO:
     Dx xmeatAdmlalstrmoon
     1::4 Te noloo bHV,-M S7.:1
     ö'n llmn,M o 13341+ 0


     THIS INSTRUM ENT W AS 'REPAM D BY*
                                      .
     SHAII.F-q11:RM
     P.0.Box7M 17,M S22l
     stLouiwMo ujl79
     (:nn)- -24:4
    O
    =
    UN                  HOM E EQ             I,1NR OF O EDIT M ORTGA GE
    YIath1 Morlgan 'You*.W ou/'andeYOY n- ACOUNTNO. :1Q59#V46<1QB:4
                                          nAGRACE DENLV SOLIK A SG GLE W OM AN.SYLVIA SOLIK AN
      UNM ADQTKD W OM AN AN5 SHIRLEY JANICE SOLIS.A SINGLE W OM AN.OfTA 8m 1SK M IAM IBEACIKFL
     33
     S>141***.
            CYA
              * DER
                p= .1?g-le n,gVA
                              a mo rtomr.% %**Us'=d''Dur'-.
                                                          ><CITIBANN FEDERALM VINGSRANR;!11K
                                 22X 9.n e%= vmr*mcx5$0.e lvlduab)whol< #*):1> dAeHomaEqultyLmeof
     Cre ApeemeatRdDl  x losurettl
                                 p MAF- enO ofevendiahm withandInO nne oawitht:igMo> .s31* *Pm> >m-n*
     the- 1e- hsdudlngthaI- hald(lfey).1= e lt7* '6TH A .M IAMIBEACH.FL 331412000e hKvlnglel   eol
     dm l'pdQn.- L*2loe made.pu oftk' o Mer+ o
          TIIISM ORTGAGEbttweenYY Y Uakmgdtu oflgdo rextt
                                                        pYour5r1:1@::* belowedhas.5:*1maturll tlal.
     IQ)/
        = from sul dak.

     'rlaA-     os- vldœ- +e- te- drM bytbvPm- l,e opena Ovolve llcaofeldltxavarlllerateofi
                                                                                          n'-            Tb*
     me mum a xtofalllou wdwaex me * tb:Borrow lmde el:Aa mentandwhll mo bz*- l- W tO M-              mp net
     -r* D>.:X.O @e*CaG L1mir).Atanype cue ïm th ov- emgoblge onofBon- o U:t            mlœthtA- otme
     be- &um eqœ ltoorl- e tbmcrd itLimilplla Ia-e- e dher<ll- owlagulldtetlw zN- mentapdamountqowingunder
     thLNMM gaN.Oblle nstmdlrtlwAgreemenqMG ee anyrldm th- xiwllnotberele avenifal!hul      ebe n= uadertlw
     Am tmentkpG lml= ande lWeco amortgv aleeatobeex=ukdandsehmI- lzpropclyr= M
           T0 SECOREtoUs:@)themymentand          ofa11hldltednesgae oblie YnsoftheB- werve tlp
     A- mentorRymd lseeonorreplaramentef*eAgre aq(b)th:paymeltofgllçlhem nso -e iaac- neceh- khto
     pm- tàevme ofthlzMc> eswifhe aaracl- f- n- iae lea*d= 4d ioe A- xqe tçle pvy> nlof
     Ryel- ev= f* ,iyus*Bormwc tpeemunttcPzv ph16ofthixMort- tlm hl*Futm*tzanM va= nle .in
     a ide nofthaY teda 1  > 1 rer.ikd.Youhee martM > edeonvzy* Ux,witk ifklowu bypplie l:Im ,plwer
     ofe aieprnpe .
              ID GETM R W rrlla11O impmv= chx w prl- flme- edonthePmx> .e alleec - righc o:ltl
                                                                                             - nm
     re- l4ubjetthowevertotlw rlghtqandx-hnridesglveal
                                                     wral * Yautocollctandapplyxl
                                                                                ebm#al.royxlte mim l.oile >
     d#1u =dpm5*.w* !wxc rlghtzR dwat.se e al1rwl,e- aow orhe- R- m ebedmtl*Fr- twbk: ifthk Mo+ getq
     on*ue i,a= domlmmpmlete pl- M Mnkd- lopm< lelliatludetheKmmonel            emetqinzqo pmlm grd- hpmRy
     a oce wilb=1 q,Il),:11trwhldniatludlngrep'weement:e ad:ItIIU 'u- a.+allN dt'emedtobeudmmainapm ofth
     'mperty.

     CFX41*:1-7X%                                     1:r:                                      R.*-'.edMI#X ::
     K LIS                                                                                 AcAM: tc le- l-




                                                 ë-..8
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 12 of 54




      cltlbank
      M ertgRge,Q@MtIQMe.G
      G W I= W WMRM FJ.YOUM
                       ...  U O M DY MORK AGA O
                           ..
                                                                                                 AGU       TOMRY O       BYG    R D S
      R COO m ONSA AY ONPAGM 3Y OUGH 6K X O G.
      NOTIR TO BOM OW O
      DO NOT SIGN TY SM ORTGAGZ IFITCONTAN AT,AW A ACF.K
      ALL SPA FZ SHDULD M co       KD BEFOM YDU SIGN.


       M
                      V- 2
              r GRK ; DANISE SOLIS
                                             o-of
                                                -                         cdgv                                ICE K LI:
                                                                                                                                xmwx,
       T3:O S1;M'*M'NEACH,FL 33141e @#                              *
                                                                    /4:W H R                               1BEACH,FL 33141a* y
       l 1.M*
            #
              e                   Ir uamae                          I )M.-                                                 lc uam rrhu
                                             t
                                             li
                                              llh
                                                =   c           .........................

       Mod         Y W A SOLIS                                      Mo>
       TJQ'W*1R M'AMIBKACH,FL 33141*4B##
       l 1Mxnle                    IW uamarrle                      j lMxrrle4                                               1Itrlmxrrju

       ! 1 Mpnie                        l 1Uama- ed                 I IMprde                                                 ( 1llam.nla

       diG e A ieilvO iah -            oi                           Wit-                                                            De

      C
      ST
       mA
        mTt
          y
          Eo
           OfFF%0R
                 cm
      n efor- ingin- Otwa xebnnwlzdgd bufoa meZk *?= (l
                                                      QJ.l@                                       1  Ll                  Y           I
      G SYLVIA SOLISwhoi:p= xqllye < tom.trwho1= prodqe                                     fr    M'
      x:ldenefv tlone whodl
                          d(didnd)* ânoe .




       (sl-   or       'rakingarxowl-gnotj                  tNeamp
                                                            S    ae)
                                                                  ofpe+
                                                                      rxq
                                                                        /'*1T
                                                                    C .$%   %ak
                                                                              1> cY*ûa#DmzW ye Mr
                                                                             'C                 - tr   ,
                                                                                            x      J
                                                                                                   1+
                                                                                                   '
                                                                                                              l
                                                                                                              tmt14.2*
                                                                                                              ue m x
       fr'
         l
         tleorRe )                                          (S* lN                                     hY %t3M % .


     CFX.HdLIC-l1.                                      ?.@f4                                                                lttve * 2AMJ
     SDtls                                                                                                               Ate :Im QKM IY
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 13 of 54




     cltlbank
     M e lgwe*e lu
     You- q=t- Yauo he lye ofe e zke y= e e ee e i@tofmelpo - =d=neyltY         '
     e - * p-    l.v- t-be - tforO em e --qof= z e - se meA % Yeu= - lMYx - t
     e egde - NO e *o M > o zlcle Mdde             - t- :deloe lne e *u4MlfO Y of

     Youe We=ve- tand> > foEowx
     1.Paymextlradebledo- .Bormw g1m1lN mptlyp:ywbmldufth:l
                                                          ndebteda= *M 1M NYtIIUMert
                                                                                   & gelnçlu4inl wlx ut
     l1m iœ 'on,tlA o idœ cd bytb A- = t
     2.AppliouonofPlymtatx Uole.u applie laIaw pmvldo othe      alIpo =wtrzivrz byuxulTdeleAy- entwlllb,
     applle toleprkmipalbdaarae wlyFls- rllv Iatarbmr r=l1ee nrne*rarldotbœ r.hu u pwingwllbv        tmlz
     indebe esN- e'*dby* Mœtgzm lnsqchemleresIW mlyclm- from tlmztotiml
     3.ce qollAax.Exteptu -        ly- dœ 1 *:>          h3,YogzY l- il>       **- *men>Rde      t< >,M and
     lmposlqo
            '= .*1
                 3.tab1.* tljePrope whltbm.yae apdont 'yovtrth:M>     *ndlea lmldpeyme œ @= de- ifany,b#
     Yoqrme gp-         whendto alee ytoth:paye lh- of lntbeevY You'n*,pm neae dlrattytodtep.yo fNe'- tu- œ r
     remu- Yousblllpromptlyfumizhta Ugm l- evidee gM hpayment
     YoulellmAk.paym:m wh nduë onMyinddle l
                                          e x '-dby4mortpgeore erll= dA bprlorlnKghtol6me* tbis
     Mortvae(a*Pn'orMort- e').You:bMlpamptlydistbu tthlll:nofaq prlorMoro notdM osed* U:Ipe tgqtthetimeof
     xppllee nflrt:eA- OApavild.lmwevm tlwtYcuslmllaotb.r-..- toduc        ' l= ge=y* lle.solongasYoq* lI(*)ln
     god faîthcoe- mztlllI= by.erdtfendenfzwzt.mentlf=tbll= inv1+ pvtedlap whichopera topreventth zn- tneetof+*
     g- orforrvimreof% Prppertyoruypartthereotorlb)i..e..'-R m thelmlderofxœbpdorls= = a- - ln*nnangwb- r.z'-
     A fxtoq toUsuul dlnaq'ng- blie4tath1Molgv .Youl ? ld oslrlntlmlyl- eltwu O bol* oflpe rMort>ge
     wheabys!rhPriorMortgv or% Indtbt--u .-,,1- theeebyl&modlfedmm ende exttndd ormnewu witlmlltœ epHorwrie
     co- t Youxli lnelthe > uest= alkw - ëeh'- ld- = tobesettlred byaprlorM oltr r wîtlmutourpdorwriœ aco- t

     4.Ho t4laxmxntw Youe lkeeptha1154/**= .n1eowutsttsglrh- l,er-- - onI*M P- '
                                                                               - '.*d:piuMle by%
     h*@< *i- ludd witblathefmm *.'
                                  z4..%2d = veagt*andsarllQthc b*xedwaxWernv r4qt*vtiluludi
                                                                                          ngile i- Y ezO#*tlge,if
     aquird byU:)e l  xauehamotmtse forxeàperlod,asW:may> qlc Unl       e Wermuiralwritkl  golle   O p:llq e l
     pmvid:I- - e.mnarml- estcostbuisIaena otmtxot1- te thatn-             *= - lye - = ix >oc -           .
     1p.'L1.aiotheG M 1>''e- pollcy.A11lnvve- m llt'e andre>walzdlx fe lbeinf- O dxl- ae-andwitbe.'e'
                                                                                                    e'q
     = *Pt*INtOU:e * 1httlue a- .vn M fnortpgete einf- efRdIaform edzubm 'te-*.MG --KytQUI lnlae- of
     lo You4lœlgvopromptnoute*ieln- neltmitrandUs W*me mah pmof:floxqIfcot-wa-ptompdyW You.
     lfieFrqp- lseRdonedbyYou.orifYoufagtoav e * Uswithîathlrty(3Q)daysf= nlhedatethenod= lsmalkdkyugk)
     Yuutbxttlz'
               m:= = = ierofrersta* *aclimfor'
                                             m*'.rx- bensstwWeo *utlt/adto=l1=tDde yth4iamer- epr= d:
     atocopuonei/ertov tootknorxpe ofth pmpo ,ortogumz= ure byQI MG N .
      If> Pmp- I
               saequl
                    mdbyu:tmderpo - ph 14ofQltqMo+ a ZlofYourri
                                                              m Etleandlnt- laand* > lnœ- cemlldG
     e dlnu dtothepre edglb- fra ltlgH m d-      toO Pm p- prier* lkl&al
                                                                       ee arqute l e lp- taustotàe-e>ettf
     tlw aumse- 'r.elbythtqM ol- immd '
                                      e lypKœ * sul xaI@orR qute om
     Th:pmvula nftb:P= m ph4ahallbzxbl=ttpmzpvvlxio- ofp- re sifthlsMortgagacoveavtnkiattendc iaium
     proledoreplnne.u tmitdeveltp- t
     5.Y    axe nâadM:lel-a- *:fPr:pe lC/ndfmiium,,adPl:asu UnltD- llpmzaœ If*LqMol
                                                                                  w r 1on*unitZ â
     eoadomialumœaplga dulitdevekpm- thexln*condomilix ?ëe )vtlmmtglYou* 1* 0= klof'neubslgeettxtmder
     tjlede - F'naorcm nMu ---e-jqrgo> lgl:tCondnmiaium PmJG th:bpia- Rd> le lt4eftheCa- bium Pml<
     e .11en-tituentdocum=elherem*PmJetDM .meat#3,ktcle ngthzpaynleMwhe,ndueofa ermte impn- byth:

     *'X-H.4I
            -= -Ft.                                      3@f4                                      Revkd Y OM M:
     0 t.IS                                                                                    AcM :It5eIœ M 1œ
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 14 of 54




     cltlbank
     1!
      1/
       t
       1
       (4
        11
         ,
         11
          2
          -
          14*l
             i
             l
             :w d
                l
                :
                l
                11
                 :
                 ,
                 lll
                   k
                   ll
                    t
                    i
                    p
                    q'
                     t
                     p
                     k112
                        '
                        q
                        p!q
                          lz-..
                              -.-
                                .
                                -.- ............ ............................ ...........     --.-..                     .
     komeowntt:xetnelaEoaorothergov= lpgbodyeftbecoldomhlkl
                                                          m plmledlltA lloe e:A*- lgEon*);(b)You+<1% de.med
     1nhavaszdaM O 1- .- .,rquiamRlMG P- h4ofthlzMqt           l- lfàeDwneoA*tnelAdoqmilntzlnsVIfomeed:>
     a':= tarlorY e eTpollc e O - aeO pml- whivhgaddo lx-- raeov- a> W - Mqkwlude withltlo
     > w- -au =velxge e =<hotbeh- -*lllMludkqqqe Ino1        - alaawome lnulrwe ine r ounue forxo
     peo/ uWemry- ulllnxmm     'gusKsldidotx 1= p- lcliepmvbe ofey'xlu D= tme ae lngO pplo nof
     oyleoesnxp '-'Ga m l-xe- orwble t*pelkix te pgth:cndomhtl         t= Palu zballzupe :te posn'
                                                                                                 av.-of
     Pa1>- :4oftI* MCr> M tlle-#-nln-          * atoz = fldbetweath plve lork<tào fe h> t(d)Youb- byai v >
     Ustlarightk r= lvadt='butiœ ana ouatofthzpmpo under*me or'ble pollclea=ve gtlwcoadomln'       nx.nPre tk
     le- entn/p plsd * o - ae x oro e of% M > ve l > xlchdlsm'buqo- In- e- oftheam- klw'= - t xt'         to
     kt*llth.oblkgb'onse- .'V W tbI:M/I+ D baln:paidtoYou;(e)Yous1>llgNeUzpr= ptwd- etkaofoy1- ln-
     in- ,- => .uetde a'mae or#blankeepol       a
                                                -yolth*Condne lum Fmlm Dd(0 Youslojlne wlioutourprlore
     t'oltqea:coa ot* eitherlgtheAcdoluxentoettane lnofthlCoM ominiam Pro-' (exeaptforthale onmtl
                                                                                                xortx luvtlon
     pl wi  da by1*w 1n+.= eofe R thld- veGhbyfA orothere         orlntheœ ofae ngorco.ul- --' mr= iqe,t
     dt* ),(ii)anymn-'.1n-endmmttutloM #ctDotqmenta(lndqdl:ganyt* ekltlle- o he- oftlwunlttwnm h:the
     Coadom'  mium PmJ*).or(119tkee- lonof- delslonbxlheo- rxA*- '      .aH'
                                                                           x%totenn'
                                                                                   matepmfa ie           Od
     m-l-exl    f- rmtntofi*œ Mqmhium?mlc lfth*Pmpe hu re11unlwYoue Ime te kIx,ve.- e futm,t1114ln
     addhlontotheothc bm rd.tore ithIn*tlew= tqN iredAereim
     5.PmtetlaonfOur- rlty.lfYœufZlt/Ftrf= YourobllO aztmderthlqMolgageaorlfanye onorprxe lngsadva ly
     aœ tsotlrln- tInthePmpe,rtykW eme.atoe etionx* a- e nre re : -          > 1M Mp w% outllmie n?payllg
     - -----andacmeyr- =dloit    m rm> v atbeFmpe tomakev lr&)loperfmm Yourobll* x or*pretu our'  mte-
     Any= otmadisbue- byU,p'e'*z'xnttpth1*P- pb6.witkkltee- dleeenpatthefe l*mtede be lntleAg= e< 5ha11
     e r naindebkdn-qxcue bytblgMor+ gelexceptasexpre lypmvlde *= ia).Nollngx ukle inli,Po m ph6shallrequire
     U&* i= ratlya rla lrKkqqnye /nh- e .
     7.ln4pealom W*orovrv na m:yeaœ alullnzm cttle lNopap .a* givk)gYx fe- e laprlortm:n
     K Coadxmne m 'fllep -- Gof- lwe orclgim foed*nzgtx dktuorroapqu,ntlK iaconnerzloawlthaa#= defmle nor
     omertaklpgofe Prqpe .orpm dlo serftr=nvN                          îal'
                                                                          levof<ondlmnkl
                                                                                       '
                                                                                       ol= he ya ig!wde * l1bapaM toUx
     NeithcBerowtr:erYouwll1bemlloe ofMyoblim ontome pvm eatslfW.applythe:we v aie o lktold** Wgb<m
     owe
     1fYau*h.M- th Pmpo .oritA :OQCabyUSIY4U- tI=C- = rIG OR * no mvawe ore elclaknfore - .
     Youfailto- ndtoU:wilinthktyl3oldm afe thede * ao* hmailë Wao mltgorizedm cvllu e zpplythepv e
      Intlw x emannerazprovldedln'-               pb4h= of
      9.Foebem ateN*taWxlver.Aayroo w.'
                                      A'- byUsi:ex- isingRyri#toro edylteeelmdm orothe ee dedbyapple le
      lam e lx lbeau i- ofoep- ld ml:em e tfo m hdgk- x dylnthedeure.AnywalwrbyUxmt
                                                                                  m - ino ''nge

      l:.Sqee-qz- as4 A&de gB- dlM atu dsm rwltM lotylCape u n at- lnaandapv> r% htrtfae- l
                                                                                          'vM slil
      blnd,udtheY tsheftundœO llimo tokYœ uuOurlea- iveg- - orsardaulplx.e yetotbepmvblœ efP- m ph13
      e eot AllYOur=vem ae - =l M la lokdudw eY .n eœptioa:e bœdbgsofthep- h ofihMp> =
      farcoavenlelm:oalyaodm noftpbeuxd* in/rprçtordrfntthtpm visionghereof
      l1 Nltl- Fx- tfrre e œ ruuie ul    dzr:ppBe le1:w - lY zlonlpO qtherma m talMynbte *YO!!ltevlde ftvkn
      GI,Mertpgelatlbegivx byperxtœ dtti- œW mlilisgxll node.eW s-<1- p- mld,*4----à* Y:uMtl*,.Ide***af
      tlp'rape lhewnat*@Ngkm3ngofllsMort- prate he re llts:asYou- d=>                            bynoictoUsMprovlda he lw
      MdlblanyMuc.laU,* Ilb.pv
                             'enbype a/dtll- crbymgilingxthae ebyferKid mc rtto mtzi
                                                                                   ptre                         - 't 0.
      ldr- s- edh= incrtaMlthoO radd= asWlmgydedguk byl
                                                      wtkltoYouasprovldd hl-ln


      CFX.I
          <%I-7WA                                                           4of4                               luve M *M 3
      O LIS                                                                                               ACAO :10Jœ 1M )*
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 15 of 54




      cltlbank
      M odgagw tozhtlnxlell
      12.S- rxbo .lfanye ofthlsAle> llgNugdtib*t-enfor= ble,allotâœ p- kqlen:willezàetmlnIaM fom
      I7.D.eoaTraoo rpre l-T-- rv ofleFmm o .lralloraypu of*e?mpo oruy1,*- laktq=ldor- -
      (oeIr*be=fm? 1n1- 14Y?ulxldor- -e'- ae Yooa- not.nxh- lpe= )wltl- olx'prlorwrio =a< Wemay,at
      Ouropdolrmqia hnmee
                        dlœ pe =ttp&llef21o = tqtd# QLi:MOrt- However,Wee lnot- ixthl:edo.lftlx
      =   g.9pmhibltd bypple blalgwa pftlwde ofO MOI4gY .lfWe= lxtll optlm sV.+1lglx Yoalwdx of
      .- 1- -*m w notioeo lle daapen'e ofnotl= d= 3:dm fmmthte % notkeûdill- ormalkdwilluwàlthall
      xms- '  - bythu Moo pe .lf- asulnsarenotpaldpdorm dleem lfe nofgllpe u weme invokawv - la
      p= lte W tbëMoe& glwi*qtzc-c- nW = /rdemedGIYOK
      14.DeJ.G I'YOabmO @a;Y ItP MOI>             orfrBelww falbMperform- obBgatîonunderth,Apw nentW4mawx
      Ouroptkm,d-l- xllmzmxrete hyl'
                                   œ Moo         o O e mdhllydx ude       gwe qtfue dr aM o mayim k4th4
      pow ore eue rlhhM ort-       o dmœ e aramd îu perraltledbylaw.Wzmp O llu fm m Youallre- e l.-    lv .rru hl
      eafpmhlgtll
                eta oftâgMtrtyge,lcludiage ome xf- Mdalloe        - ofour>lrfd employ-
      15.M l- eatolReae A>addi6ond m tr'
                                       ltyhe- e ,Youbme yaxlgn* U:gw rentqqftk@prap:ftyipmvhle .kowevm lM
      YousI
          Y lho gwrtom le ontmderParam ph14k- -rora:e onmzmofthe>               .1e:>(14xllxtMdrtYnxqe.b1.1
      x yjwy.       gg,a payo jm

      l6.Futua lm aAe nx UpoaYollrr-u< sVeatouro omxymakgFu- Lœ Advu- o Youer:or we.Se Fu>
      IxanAdwaco wlthlntev tthe= ,+:11b:r ure W QIIMG :wheaevldzoordh apmml
                                                                          aqorynoworapo ntnye lgtht
      salde ora-      ent1
                         :K Re     .
      1wq
       7 Rt1=    Upaneymentpfell=masae%xe.abythbMm+ geandepoatalexpireonofdteAgeemeatorlblYourrzqq< wa
       l<1mle tlusMod- e You* 1Ipaymllcoo ofr= rdadoavIf&y.
      IK Ape tmo tA Reraivm Ix dzrl.Pd
                                     l- ee m Upo:m lere aunde thë Mzttogaorllondonmentoftheimpo yWa
      1R1Ibvln*dd tollave.l= lvem lne bya=wtu- -Mpmjtakrpo- oaotudm- thepmpexyandcmllecttieanuor
      tla Pm pe Intlgdingthe pu dx Allrtnl * P'---Mbyth*r= lvr zballbeapplld 5+ * paymentofth.cœ ofm-       o tof
      tl Propeo udrollee nôfrznl ùmludlngbutnx llmite.dtajr= ive f- andptemlumsond1.reclve hladzod- ---*Ia
      atlom e,p f
                - andthen* tlœ ejrnxV ''-WbyQll,Mo>     n emto eslollbe111 1:o g= untoelyN those= t *:.
                                                                                                      - 11).
      re vd .
      19.sât*mewtofœ lkxtl.œ W.maycgl1- afu for* 1+1% âee --ntofoblle cnklanamotmtxf. -e- th:me xqm
      A uetpmm ie qndreapptl
                           rab/ law.
      20.N@Meqtr.*111* :11 lH nOmc trefth:Ilt- or-tllat- e + th14Mor> ewi* - 0th* gnt- tr-ew- lntha
      Pmpe st- tïmebœ byG fOrOtIrbenG hleyrpztky,witheutourpriore tt= coxe t
      21.Flxtm a log.n isMM om = ne'h- asa ting- - otsld a xs- sllgKtheomtizoe- qoftltecxo
      R= tuœofthe=tmlyinwhidltl.?-         dlzv'
                                               - withr- tdtanyaedxllM '- includedwithl
                                                                                     uthetenn*Prop+ a:e ln
      +NMY - U :e' - u * - ge oro- pe- lo >                   lM- xw ore e e = e - -
      =.n lrdpartym lv.a lndeeyenttlA - ofYovhu n** ,+ d 1,+ m=t>B- w ,ee ofYx:(,)> 1:tWe
      > y.% lII> m tim wite utnete *,=lte tA m ordAm- oeYeu.udwitlwd e ttklgntimpalrie ia> wxyMyofOur
      HghaorYmrobllpeonwtBrenem ee .m l    e =mpmme > a agelheî- nl- ole to aofleAgv eltandeny
      pmmi- notgoragr= = tevi  dee nglFvtumtm= M vR rx.m:dfli
                                                            lm p:waiN*eadal- e arsœedlyllncld lnggl- tzo)
      forthaobsige'Y eleg=erO A- exer- pm-'
                                          l- ûx*or-                  .nlevldtatlgar- l-aMmn- Mdtblraiv=
      (ilayri
            ghtto> UII/U:* p---=Y inx M#Be- oraye er- lpv e aye or* e - iee ' forlvoibatia
      *- eM bythl
                ,Mol- eorpttrmlecyotherremdyinOtvm we whz- m llqanydafenx orrlghte nxtlsekingmltofuy

     CFX'HWVM .FV                                         J/ 4                                     RY G Y
     5=                                                                                        ACM ;lBD K > 1*
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 16 of 54




       %               *
     cltlbank
     :
     1
     !
     1/
      4
      1
      :7
       44
        )
        ,lrt
           ll
            ùl111I
                 ll'
                   i
                   l
                   ''
                    ,t
                     l
                     rt
                      1
                      4
                      1
                      41
                       4
                       14k
                         lr
                          li
                           l
                           !
                           q
                           !q
                            !
                            l1L
                              4
                              1
                              ,411
                                 k   ...-       ...... ....................
                                                                          ...........................
                                                                                                    .... -   . .. . ..   .    .............



     dte lgtyorodtrrdefe- oro- donaflkbzityofalyBnerr.- fararll- colere fullpo el R anydm - ore
     o uge Kgodofoe - -*A v nO -                   .ou x ul * ro- ln- a laIne la ofRnyu#l  tofe mgiol
     afmbtlrx exorolœe tYouha#eo - Ba we.llvlâllpr-entmethdllle twpm- deman/ e notle ofpm<
                                                                   .

     dlshonor.andnonperfarmate.lv)tmbnpaymentlaM of> Ie e na - - byl'  o Moro ge,- re tofe mmte orie
     h- G ofwrye llre lndrbtda- e twniebtmditqfthvenh.-oflhnie - ..M 'nrthlproptrty* tào- - pe= i-
     k law.Allype v etby-             e :roe tl-bt
                                                 - -le v e z ullRy- he-ofle ie M u *xl - nxhzl
     qm IeY *11xur.
                  h > t*o œ Y=
     ?3.ckolm Gu m 111*Moev willbegov edbyunle sœe:fH- lIaw< *loA atlbaUaîttdSœe:fzd- l1- i:
     irappllrabl
               e.e bythll> *ofthaG mmonwekl ofvlrglnk x ptthatwil ee                                                         toth perfm iona dR G.-jmentof
     Cie e ',x rrlp în-e- IntheM peey.theM or+ gewlllb:goNernedbytl:e11w ofthex* whem th:Propedylslorsxlwd.
     24.Y44rG p#.YoM* lIb,givenonerm fonMd etpyoftll
                                                   zAm zmtatmldthi:Mar+ a
     25.lm aL'e u le m tkaM re agœ emg:tv lfth*z   Am = zntIxxublu ta:l:w wh11 M* mw*'
                                                                                     .'a!t- 1- dlgrgu and+M
     law k 5Y lyi-   x lhattb:i- e-ee otlr loaneyu - =ll-lM ortob.*11* 1ar,  on- '
                                                                                 mnwiththeAgx l- exce thz
     pe= itte llmltxtl1em(1)*$
                             #:e lœ rl- shdlbere =dbyO amountnzce= ytordtxether.
                                                                               l- m th:p= ie llmltlud
     (b)mvmlehloM r.hry alrody= lle âom 'fauorB= we whkhe..e- d p= ie 1lm(awIIlb*rlfundedt '
                                                                                           n u> BO-
     W emxycloax tomm thâx fundbymdgçlqgdw plilwipalowedtmd4ro- Agrtonx torbymA lngadk=tp-                                                       t* Yowc
     Borr- .lf*r:pnde u= pe cipaktl*e uvonwlllG - 'M u a>                                                           !pv ymmltwltboutazlyp-    cto- dtw Tf
     lewe*sexarexplA l
                     onorpplle l;hwsiallh:ee ofrte                                          g- pmvbionof* Agx m ëorthbMor+ geunenfomrabl.
     ptcoe g* 1 >          %nne alDurope l Rqqia ilnmelatzpo ectînfullofallsu- .- - W II,MOY                                                    R dmayioNoka
     M yremedlu v      luedlzyparlgrapb 14.




     CFX.IH IJQ-FL                                                                     :;f:                                                       Role 4*74/:=
     5OtlS                                                                                                                                    ACe :lQ,
                                                                                                                                                     $Q4* 1*
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 17 of 54




                                                           o n BK X 3 e Q 4 R G 3 5 4 9
                                                           L A S T R A GK


                ACAPS#:1050808006100:0: %
                ATC FILE #:005711Q
                Custom erName:Gracesolls

                                      LEGAL DH CRIFDON

               TREW D 24.85 FEW OF L0T 10,IN Btx K 12.OFBISCAYNE BG CH
               2ND ADDITION,ACCORDING TO THE PG T THG EOF.M RECORDED IN
               PLAT BOOK 46,AT PAGE 39.OFTHE PIJBUC RECORDS OF MIAMI-DADE
               COUNW ,FLORIDA.



               P.1.N.#:02-3203-011-0170




                1540JTOflfW G 'F= OXG IL e #4*> /(847)4:7-92* T'
                                                               am.(&47)4874753
                                     vaf
                                       zrftae - e /roe.=
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 18 of 54



                                             G race D Solis
                                             73O 86* street
                                        M iam iBeach,FL 33141

  CITIBA N K,N .A.
  PO Box 769004
  SanAntonio,TX 78245-9004

  ATTNCACCO UNT MANAG ER
                                                  J
  cedifiedMail#:7a3$-2-:10-t9t90V.--$tI1l--J* %t
                                                                           Novem ber19,2010

    RESPA QUALIFIED W RITTEN REQUEST,COMPLAINT,DISPUTE OF DEBT & VALIDATION OF
                              DEBT LETTER,TILA REQ UEST
  This Ietter is a ''nuali
                         fied written renuest''in com pliance w ith and under the Real Estate Settlem ent
  Procedures Act, 12 U .S.C . Section 2605(e) and Reculation X at 24 C.F.R . 3500,and The G ram m
  Leach Blilev Act.

  REF:Alleged Account# 2908101484

  DearM adam orSir:
  lam w ri
         ting to you to com plain aboutthe accounting and servicing ofthis m odgage and m y need for
  understanding and clarification of various sale,transfer,funding source,Iegaland beneficialow ner-
  ship,charjes,credits,debits,transadions,reversals,actions,payments,analysesand recordsrelated
  to the servlcing ofthis accountfrom i
                                      ts origination to the presentdate.

  To date,the docum ents and inform ation Ihave,thatyou have sent,and the conversations with your
  service representatives,have been unproductive and have notanswered m any questions.
  Itis m y understanding thatyourcom pany m ay have been accused ofengaging in one orm ore preda-
  tory servicing or lending and servicing schem es.As a consum er, lam extrem ely concerned about
  such practices by anyone,Ietalone this m ortgage com pany oranyone w ho has any interestthis m at-
  ter.I am concerned that such abuses are targeting the uneducated and uninform ed consum er and
  disadvantaged,poor,elderly and m inority Am ericans.

  Needless to say,Iam m ostconcerned.Iam worried thatpotentialfraudulentand deceptive practices
  by unscrupulous m odgage brokers'   ,sales and transfers of m odgage servicing rights' ,deceptive and
  fraudulentservicing practices to enhance balance sheets;deceptive,abusi     ve and fraudulentaccount-
  ing tricks and practices m ay have also negatively affected any creditrating,m odgage accountand/or
  the debtorpaym ents thatlam currently,orm ay be legally obligated to.
  Ihereby dem and absolute 1Sthand evidence from you ofthe originaluncedi       ficated orcedificated se-
  curity regarding accountnum ber2908101484.ln the eventyou do notsupply m e with the very securi-
  ty itw illbe a positive confirm ation on your pad that you never really created and owned one.Ialso
  hereby dem and thata chain oftransferfrom you to w hereverthe security is now be prom ptly sentto
  m e as well.Absentthe actualevidence ofthe security lhave no choice butto dispute the validity of
  yourIaw fulow nership,funding,entitlem entright,and the currentdebtyou allege Iow e.By debt Iam
  referring to the principalbalance you claim Iowe;the calculated m onthly paym ent,calculated escrow
  paym entand any fees claim ed to be ow ed by you orany trustorentity you m ay service orsubservice
  for.


                                           fx.C-
         USPS1:19-cv-24042-KMW
        Case  -Track & Confirm                                                  PagG.
                               Document 1-2 Entered on FLSD Docket 09/30/2019 Page 19 of 54


                           mVNtTERM
                                 &* ATV #.
                                     vr
                                                                                                                                                                                                                                                                                                                                          Home lHelo 1
                                                                                                                                                                                                                                                                                                                                                             Siqn In


                  Ja
                t.?
               .i  *-lpwv
                        %-
                        :tu71..   i
                              ' b-b
                                  bq.:tjèf
                                         oj
                                          't
                                           ï-      ;.u...ià&.e-x'îai
                                            /?;k:zv+               4ïu
                                                                     tsi
                                                                       ?tflf
                                                                           .
                                                                           zê     ,t----.. .. ..3.?..;bA.-..m.--e<z.x..à.'','-1v:=t-z
                                                                             k.y-lh
                                                                            gî                                                      . '
                                                                                                                                      -
                                                                                                                                      uç
                                                                                                                                       /x.
                                                                                                                                         ,tà-
                                                                                                                                            .
                                                                                                                                            LL?a?hI.
                                                                                                                                                   t.-
                                                                                                                                                     ,;:x
                                                                                                                                                        q-
                                                                                                                                                         .ufs.z.$
                                                                                                                                                                .t'.''<jt
                                                                                                                                                                        uf','
                                                                                                                                                                            a/
                                                                                                                                                                             u.z'?tti..
                                                                                                                                                                                      ut..!
                                                                                                                                                                                          r.c
                                                                                                                                                                                            :.
                                                                                                                                                                                             ï.
                                                                                                                                                                                              r.
                                                                                                                                                                                               ;,#
                                                                                                                                                                                                 .zV
                                                                                                                                                                                                   .'
                                                                                                                                                                                                    ,
                                                                                                                                                                                                    -.'
                                                                                                                                                                                                      .ba/
                                                                                                                                                                                                         -?f-
                                                                                                                                                                                                            3:
                                                                                                                                                                                                             .>$J.L?
                                                                                                                                                                                                                   ak   4a'
                                                                                                                                                                                                                    .îJ1J zs
                                                                                                                                                                                                                           ',.5
                                                                                                                                                                                                                              af,'
                                                                                                                                                                                                                                 :,
                                                                                                                                                                                                                                  '':'
                                                                                                                                                                                                                                  t  1C
                                                                                                                                                                                                                                      ,aeî'..(ub*
                                                                                                                                                                                                                                                bx.
                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                  fa%
                                                                                                                                                                                                                                                    ît
                                                                                                                                                                                                                                                     g'
                                                                                                                                                                                                                                                     ï.'
                                                                                                                                                                                                                                                       rr
                                                                                                                                                                                                                                                        ;e
                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                         Kb
                                                                                                                                                                                                                                                          !/
                                                                                                                                                                                                                                                           .l
                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                            .'ë
                                                                                                                                                                                                                                                              p.e
                                                                                                                                                                                                                                                                Zi
                                                                                                                                                                                                                                                                 t:
                                                                                                                                                                                                                                                                  'z,h
                                                                                                                                                                                                                                                                  .  )r
                                                                                                                                                                                                                                                                      ;0
                                                                                                                                                                                                                                                                       -.
                                                                                                                                                                                                                                                                        z'
                                                                                                                                                                                                                                                                         hî
                                                                                                                                                                                                                                                                          -è
                                                                                                                                                                                                                                                                           q
                                                                                                                                                                                                                                                                           .é
                                                                                                                                                                                                                                                                            js
                                                                                                                                                                                                                                                                             .?b-jb
                                                                                                                                                                                                                                                                                  àz..
                                                                                                                                                                                                                                                                                     3?,
                                                                                                                                                                                                                                                                                       '.
                                                                                                                                                                                                                                                                                        ï.
                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                         .-
                                                                                                                                                                                                                                                                                          t,
                                                                                                                                                                                                                                                                                           s-
                                                                                                                                                                                                                                                                                            :#
                                                                                                                                                                                                                                                                                             -j
                                                                                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               -.
                                                                                                                                                                                                                                                                                                -,
                                                                                                                                                                                                                                                                                                 -î
                                                                                                                                                                                                                                                                                                  ?u
                                                                                                                                                                                                                                                                                                   ï-
                                                                                                                                                                                                                                                                                                    'h
                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                     '623
                                                                                                                                                                                                                                                                                                        ....
                                                                                                                                                                                                                                                                                                           M.
                                                                                                                                                                                                                                                                                                            r?.
                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                              -.C!
                                                                                                                                                                                                                                                                                                                 B.,
                                                                                                                                                                                                                                                                                                                   ;x'9vtts
                                                                                                                                                                                                                                                                                                                          .f
                                                                                                                                                                                                                                                                                                                          xd'
                                                                                                                                                                                                                                                                                                                            r'
                                                                                                                                                                                                                                                                                                                             afà
                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                               zi
                                                                                                                                                                                                                                                                                                                                lk:k
                                                                                                                                                                                                                                                                                                                                   .'
                                                                                                                                                                                                                                                                                                                                   z:-
                                                                                                                                                                                                                                                                                                                                     t.
                                                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                                      w2y
                                                                                                                                                                                                                                                                                                                                        .1y
                                                                                                                                                                                                                                                                                                                                          .'
                                                                                                                                                                                                                                                                                                                                           k#
                                                                                                                                                                                                                                                                                                                                            -h
                                                                                                                                                                                                                                                                                                                                             eF
                                                                                                                                                                                                                                                                                                                                              a'
                                                                                                                                                                                                                                                                                                                                               j(i
                                                                                                                                                                                                                                                                                                                                                 Lt
                                                                                                                                                                                                                                                                                                                                                  Fï
                                                                                                                                                                                                                                                                                                                                                   lët.',
                                                                                                                                                                                                                                                                                                                                                        fwRx:
                                                                                                                                                                                                                                                                                                                                                            n'
                                                                                                                                                                                                                                                                                                                                                             l.ï%'
                                                                                                                                                                                                                                                                                                                                                                 îak.z.:.,
                                                                                                                                                                                                                                                                                                                                                                         k.'
                                                                                                                                                                                                                                                                                                                                                                           (J
                                                                                                                                                                                                                                                                                                                                                                            k'
                                                                                                                                                                                                                                                                                                                                                                             k1
                                                                                                                                                                                                                                                                                                                                                                              t'
                                                                                                                                                                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                                                                                                                                                                                js
                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                                                                              Track & Confirm                                             FAQS


                         Track & Confirm
                                       Search Results
                                       Label/ReceiptNumber:7001 2510 0008 9411 2081                                                                                                                                                                               -
                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                  -                                                      i
                                                                                                                                                                                                                                                                                                                         x.
                                                                                                                                                                                                                                                                                                                           . C
                                                                                                                                                                                                                                                                                                                             r
                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                             t.
                                                                                                                                                                                                                                                                                                                              8
                                                                                                                                                                                                                                                                                                                              L
                                                                                                                                                                                                                                                                                                                              S:
                                                                                                                                                                                                                                                                                                                               lb
                                                                                                                                                                                                                                                                                                                                (j
                                                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                                                                 !F; E
                                                                                                                                                                                                                                                                                                                                     '  'S
                                                                                                                                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                                                                                                                                          ..; ':L
                                                                                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                â.-
                                       Status:Delivered                                                                                                                                                                                                            f1
                                                                                                                                                                                                                                                                  '.r
                                                                                                                                                                                                                                                                    l42
                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                      Ih
                                                                                                                                                                                                                                                                       (&'.
                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                          11
                                                                                                                                                                                                                                                                           :)
                                                                                                                                                                                                                                                                            'I
                                                                                                                                                                                                                                                                             Ali
                                                                                                                                                                                                                                                                               k
                                                                                                                                                                                                                                                                               17
                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                EI
                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                 I                                       '>''
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                           ,.-
                                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                                             k';
                                                                                                                                                                                                                                                                                                                               .8l
                                                                                                                                                                                                                                                                                                                                 ?
                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                 -.k
                                                                                                                                                                                                                                                                                                                                  ,t
                                                                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                                                                   îy
                                                                                                                                                                                                                                                                                                                                    ?
                                                                                                                                                                                                                                                                                                                                    ,'
                                                                                                                                                                                                                                                                                                                                     t.
                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                      C';
                                                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                        i,'
                                                                                                                                                                                                                                                                                                                                          L
                                                                                                                                                                                                                                                                                                                                          :'
                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                ...... .....
                                                                                                                                                                                                                                                                                                                                     .. .   '
                                                                                                                                                                                                                                                                                                                                            (..
                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                              ..'
                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                k''
                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                  )r
                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                   '                    .

                                                                                                                                                                                                                                                                  EnterLabel/ReceiptNum ber.
                                       Youritem wasdelivered at10:41am on November27,2010 in SAN
                                       ANTONIO,TX 78245.A proofofdeliveryrecord may be avai
                                                                                          lable
                                       through yourl
                                                   ocalPostOmce fora fee.
                                       Additionalinformationforthi
                                                                 s item isstored i
                                                                                 n fil
                                                                                     esoffline.

                                                                                                           . '
                                                                                                             #
                                                                                                             !
                                                                                                             q
                                                                                                             !1
                                                                                                              !
                                                                                                              r
                                                                                                              !
                                                                                                              q@
                                                                                                               #
                                                                                                               T
                                                                                                               .
                                                                                                               '
                                                                                                               )
                                                                                                               !1
                                                                                                                .
                                                                                                                '
                                                                                                                ,
                                                                                                                ..
                                                                                                                 ;
                                                                                                                 )
                                                                                                                 .
                                                                                                                 '
                                                                                                                 .'
                                                                                                                  .i1
                                                                                                                    ::
                                                                                                                     (
                                                                                                                     1
                                                                                                                     (
                                                                                                                     !
                                                                                                                     1
                                                                                                                     '2
                                                                                                                      7
                                                                                                                      1
                                                                                                                      /                                              .
                                                                                                                                                                     Rqlplrir'ri''bïbq!q.ik,'#P>-*
                                                                                                                                                                                                 ..
                                                                                                                                                                                                  -.....
                                                                                                                                                                                                       H
                                                                                                                                                                                                       -.f
                                                                                                                                                                                                         sqr
                                                                                                                                                                                                         q ?
                                                                                                                                                                                                           !
                                                                                                                                                                                                           l!'
                                                                                                                                                                                                             r)
                                                                                                                                                                                                              .-
                                                                                                                                                                                                               ;
                                                                                                                                                                                                               .,
                                                                                                                                                                                                                .
                                                                                                                                                                                                                '..
                                                                                                                                                                                                                  -
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  1
                                                                                R-......t?
                                                                                         t
                                                                                         j
                                                                                         ï
                                                                                         '
                                                                                         .-
                                                                                          '
                                                                                          .'
                                                                                           .
                                                                                           t
                                                                                           ..
                                                                                            6
                                                                                            .33
                                                                                              ,
                                                                                             ..
                                                                                              .
                                                                                               3
                                                                                               6'1
                                                                                                 '3
                                                                                                  3b
                                                                                               ....
                                                                                                    31ï-. i
                                                                                                   ....a
                                                                                                  -.      lD
                                                                                                          .                                                                  ...... ...
                                                                                                                                                                     ..... .-.              ..-..... ...




             SiteMap                         CustomerService                                     Forms                         Gov'fServices                                Careers                         PrivacvPollcv                                TermsofUSe                              BtlsinessCustomerGatewav

              Copyright@ 201(
                            )USPS.AIlRightsResewed. NoF6ARAd EEOData                                                                                                                                                                             t
                                                                                                                                                                                                                                                 )A
                                                                                                                                                                                                                                                 )1
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                  J(
                                                                                                                                                                                                                                                  ,,
                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                   o1
                                                                                                                                                                                                                                                    k(-.
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                    T,
                                                                                                                                                                                                                                                     : 1
                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                       z
                                                                                                                                                                                                                                                       srs
                                                                                                                                                                                                                                                         t.
                                                                                                                                                                                                                                                         )tt
                                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                           )r
                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                            ,k.
                                                                                                                                                                                                                                                              c
                                                                                                                                                                                                                                                              i:#
                                                                                                                                                                                                                                                              'ku
                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                J.$ fk..'g
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         'l
                                                                                                                                                                                                                                                                         . 1t
                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                            !)
                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                             nl
                                                                                                                                                                                                                                                                             (-;
                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                               'c
                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                1à
                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                 y2
                                                                                                                                                                                                                                                                                  s'
                                                                                                                                                                                                                                                                                  y.
                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                   t;
                                                                                                                                                                                                                                                                                   t.
                                                                                                                                                                                                                                                                                    4
                                                                                                                                                                                                                                                                                    'J
                                                                                                                                                                                                                                                                                     11
                                                                                                                                                                                                                                                                                     kt
                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                      )l)
                                                                                                                                                                                                                                                                                       2w..
                                                                                                                                                                                                                                                                                        .'
                                                                                                                                                                                                                                                                                         ;)




                                                                                                                                                                                                                                                          -Q21 2S10 000! 5q11 2061
     .. . .                                                          .                                         -         ..                                                     ,.,                                -                                         j-?ha
                                                                                                                                                                                                                                                                 . y! t
                                                                                                                                                                                                                                                                      a)
                                                                                                                                                                                                                                                                       . @ .
                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                                                                                           z, '
                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                              h.
                                                                                                                                                                                                                                                                              8                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                     .       -
 .qomp
     .letei                                                                                                                                                                               ,                                                                   s!!o ,
                                                                                                                                                                                                                                                                   :-! y g,                                   g!.y4:                                                   L;
                                                                                                                                                                                                                                                              .
 t
 k
 i
 '        tems1,2,and :$.Also complete                                                                               A.Si
                                                                                                                        gnatur                                                                                                                                ,.:4
                                                                                                                                                                                                                                                              ,q
                                                                                                                                                                                                                                                                                                               s y
                                                                                                                                                                                                                                                                                                                 n  t'                                                 y
                                                                                                                                                                                                                                                                                                                                                                       .             . .
 #em 4 ifRestricted Deliveey is desired.                                                                                                                                                                                  E1Agent                             F
                                                                                                                                                                                                                                                              .'i
                                                                                                                                                                                                                                                                i>&r.i I f
                                                                                                                                                                                                                                                                         y?                                   og
                                                                                                                                                                                                                                                                                                              i r J.y
                                                                                                                                                                                                                                                                                                                    D p                                                I:                    .*
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                     X                                                                                                    u Addressee z:
                                                                                                                                                                                                                                      tl . :                     y :      .
                                                                                                                                                                                                                                                                                                              zy                                                       à
                                                                                                                                                                                                                                           uE
                                                                                                                                                  ..
f
p
t
'
l
  rintyournameandaddressonthereverse
so thatwe can return the card to you.                                                                                B. qecei
                                                                                                                                                                                                                                             .-                                                  I ,j. t,y ; y                                                         (c
                                                                                                                                                                                                                                                                                                                                                                        ).
                                                                                                                                                                                                                                                                                                                                                                        .
A                                                                                                                           v '
                                                                                                                              y çdntedName)                                                                  c. teo D 'ery Y! l-
  ttach thi
          s card tothe backofthe mailpiece,                                                                                                                                                                        .        ! è.!-' V
                                                                                                                                                                                                                                    7*
                                                                                                                                                                                                                                     1 '
                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                       iz.
                                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                         7f
                                                                                                                                                                                                                                         t 3Q
                                                                                                                                                                                                                                            2
                                                                                                                                                                                                                                            ë.
                                                                                                                                                                                                                                             ' â
                                                                                                                                                                                                                                               J.
                                                                                                                                                                                                                                                '(:
                                                                                                                                                                                                                                                  :. I X
                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                       ='                                                                                                                            -       *
 oronthefronti
             fspacepermi
                       ts                                   .
                                                                                                                                                                ''
                                                                                                                                                                                                                .-
                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                                   io ë
                                                                                                                                                                                                                                                                      iD-
                                                                                                                                                                                                                                                                       D-!
                                                                                                                                                                                                                                                                         p.(t
                                                                                                                                                                                                                                                                            : so so o                                                                                   .-,g . . ,
                                                                                                                                                                                                                                                                                                                                                                        p
                                                                                                                     D. lsdel
                                                                                                                            i
                                                                                                                            veryaddrassdi
                                                                                                                                        fferentfrom i
                                                                                                                                                    tem 1? EIYes                                                                                                       a '  ;
                                                                                                                                                                                                                                                                            s                                                                         v.                .
 ArticleAddressed to:                                                                                                   jfvEs
                                                                                      ?DD1 zs                                 enterdel
                                                                                                                                     iveryaddressbel
                                                                                                                                          ,        ow: IZINo                                                                                                -.-l 1'
                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                  M1 1lI.                                                                                               k
                                                                                                                                                                                                                                                                                                                                                                        7
                                                                                                                                                                                                                                                                                                                                                                        't?1
                                                                                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                                                                                        -            - -     '
                                                                                                                                                                                                                                                                                                                                                                                             *
     11
      x-bawlt( - .                                                                          .-                            zz caa: cpjzz aty,g                                                                                                               u! , ct 1 1
                                                                                                                                                                                                                                                                      .l                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                        '-'                  '
                                                                                                                                                                     .
                                                                                                                                                                                                                                                            ,j :
                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                               g. j
                                                                                                                                                                                                                                                                  tj
                                                                                                                                                                                                                                                                   1g .jy;.
                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          ,.yy. ),j
                                                                                                                                                                                                                                                                              j,y                                                              ,
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                           -.,.
                                                                                                                                                                                                                                                                                                                                                           ,.                            ,
                            9&f b o k/                                                                                                                 --                                   ------- .
                                                                                                                                                                                                    --
                                                                                                                                                                                                  ,                                                                                                                                                                                  ,
     o -                                                                                                                                                                                                                - - .-.-       -.                   ;
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                            -s      -
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                    ,,jlf   )qt!:
                                                                                                                                                                                                                                                                          pt'
                                                                                                                                                                                                                                                                            ,   ,
                                                                                                                                                                                                                                                                                yj:j.
                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                     !                              ,
                                                                                                                                                                                                                                                                                                                                             .             .,

                                                             c-'                                                                                                                                                                                                    'v jw ïI
                                                                                                                                                                                                                                                                           t)--. $i,..,j!.ui .j:
                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                 ,-
     4n             th /3l%9/ f        :'.servi
                                              ceape                                    -31l=
                                                                                           o';. jl--
                                                                                             i    t:--'
                                                                                                      ---                                                                                                                                                                                                                                             -- - .

                                                                                                                                                                                                                                                                                                                                                           s.l
                                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                     ,   .
                                          Y certisedMail E:lExpressMail                p4 .      k.                                                                                                                                                                                                                                                        .,
                                                                                                                                                                                                                                                                                                                                                            .:T
                             f'At/ .-* E  D1R
                                            lne
                                              sg
                                               ui
                                                rs
                                                 et
                                                  ere
                                                  d  dil II
                                                    Ma     ZIIR
                                                           Z   eO.
                                                              C.tuD.
                                                                  rnRecei
                                                                        ptforMerchandi
                                                                                     sea
                                                                                       .q t
                                                                                          1r :
                                                                                             i
                                                                                             p I )'
                                                                                                  .
                                                                                                  ,
                                                                                                  k;j
                                                                                                    )
                                                                                                    ;                                                                                                                                                                                                                                                      1:
                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                            *
                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                            ')
                                                                                                                                                                                                                                                                                                                                                             j                       :.
                                                                                                                                                                                                                                                                                                                                                                                      .
                               Q o t/  4Restri çtedDeliverff
                                                           atl'aFee) C1Yes w           < .E  '
                                                                                          1 : 1, l.
                                                                                                  ,
                                                                                                  .t
                                                                                                  :o                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                                                     -
..
                                                                                                                                                                                                                                                             . i                   (            l.                                                                 q                 .
 Article uumber                                                                           -.                                                                                                  ...                                                            *e
                                                                                                                                                                                                                                                              ol 5 !                                                                                               h                 i
 frransrerfromservi
                  ce/
                    aôeg 7 # ö/-2..
                                  : /0 -- ODD f-- ?Vt?-% OP'/                                                                                                                                                                                               -.*> l
                                                                                                                                                                                                                                                                 i !
                                                                                                                                                                                                                                                                   ! l
                                                                                                                                                                                                                                                                     ;                                                                                             l
                                                                                                                                                                                                                                                                                                                                                                   !
;Form 3811,February2004                                                         DomesticReturnRe
                                                                                               '
                                                                                                 cei
                                                                                                   ptF.A                                                                                                             102595-02-M-1540t
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                       : 1  1
                                                                                                                                                                                                                                         L. 2                                                                                                                           --'
                                                                                                                                                                                                                                                                                   ..


           hûor//trkcnf= l.smi.usos.coe TslnteR etW eb/lnterLabellnquia .do                                                                                                                                                                                                                                                                        1/25/2011
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 20 of 54
    &




    Com ptrollerofthe Currency
    AdministratorofNationalBanks



    M arch 14,20ll

   Grace Solis
   73() 861.
           14Street
   Nliam iBeach F1-3314 l


           Case//()1485224
           C1-
             1'1l!AN K..N A TION AL A SS()C1A -l'l()N

   D t)a1- s %
             u>o11s.

   -l-hisletter acknovvledgesreceiptofyourcorrespondcnce concerning the above rcfereneed banlk.
   -l-lne Of15ceofthcCol-
                        nptrolleroftheCurrency(OCC)isthe federalt'egulatorresponsiblc tbrtlis
   institbltion.Based upon yourcorrespondencewehave openecla caseintheOCC -sCustona/r
   Assistance Group (CA(1).Pleasem alte noteofthe casentlm berlisted aboAre,andprovidetlle
   ntln-
       lber()n any futurc corrcspondcnce 01-contactNvitl'
                                                        lotlroffsce.

   W e havttcarefully review'ed the infornlation yotlprovided- and contactcd thc bank requesting :t
   response to yourissues. In m ostinstances,the banltw illrespond directly to you and copy us in
   Nvriting. O nce yottreceive the bank's response, itis vttry ilrportalltthatyotlcareftllly reviklu'
   theirsunuuary and actions taken,ifany.

   lfthe bank hassatisfactorily addresscclyourissues alld/orconcerns no ftlrthcraction tln l'    otl1-part
   is rcquired. lfhosvever,the bank failed to addressCtll)?'ofyotlr issuesand/orconcerns01-yotl
   disagree urith theirresponse, please contactthc CA G in w'riting vvithin 30 daysofreceiptofthe
   banlk's letter. Plcasc include in yourreply the specif5c isstleqthattht-bank failed to acltlress or, ir
   applicablc,the reasons you disagree w ith the bank's assessm ent. A-lso,plcase incltlde any
   additiollaldocttm entation thatsupportsyourposition       .




   'l-heOCC cxal- ninesnationalbanltstocnsurctheirsafe and sound fsnancialcondition and ensures
   colnpliancc vvith applicable banking law s, rulesanclregulations. '
                                                                     l'lne CA.G w as establisheclto
   assistctlstolnersNvho have qucstions orconnplaintsinvolving l'
                                                                lationalbanlts. Foradditional
   intbrm ation on the O CC and CA G plcase visitourinternetsitc ww w .l
                                                                       Aclpwvitl
                                                                               al
                                                                                m l'
                                                                                   rbktnlt.gkls'.



           Custtlm crAssistanceG roup,130lslclkinncy Strettt,Suite34
                                                                   '50,llouston,Ttlxas77010-9050
                                 Phone:(800)613-6743,FA X:(7l3)336-4301
                                 Internetaddrcss;AA'
                                                   r
                                                   AvANr-helllAvitlllnyballlt-goN'




                                                   (
                                                   -
                                                   >v.
                                                     X$
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 21 of 54


     he CA G ot'
               fersguidance, and assistsconsumcrsin resolving complaintsaboutnationalbanlts
   and thcirsubsidiarics. TheCAG isnotaconsumeradvocacy orbank advocacy group
   i                                                                               . '
                                                                                     l-he OCC
    s:tnadministrativeagencyandwedonothavejurisdictiontoresolvecontracttlaland factual
   issucs.W edonothavejudicialatlthorityand cannotawarddamagesinexcessofabank'serror.
   W hile com plaintprocessing tim esm ay vary, on average yotlshould receive a written response
   from CAG within 60 daysaûerwehaveacomplete lile Ifyou would like to check the status of
                                                             .

   yotlrcase onlillc,please visit&N'NN'
                                      u,.he1
                                           J)w'it1A1n&'
                                                      )> 1 andclickontheCheckCaseStatuslinl      k.
   Should yotlhave questions, pleasecontactthisoflice atthentlmberlisted below    .




   Sincerely,




        Custom t!rAssistanceG roup, 1301M clkinneyStreet,Suite3450 Houston,Texas77010-9059
                                                                    ,
                             Phone:(800)613-6743,FAX:(713)336-4301
                             Internctaddress:AN'A&'
                                                  &v.hclpx&rithd
                                                               nybalzl
                                                                     k.gox,
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 22 of 54


                                                  Grace D Solis
                                                 73O 86* Street
                                            M iam iBeach,FL 33141
   clTIBAN K ,N.A .
   PO Box 769004
   san Antonio,TX 78245-9004

   ATTN:A CCO UNT MANAG ER

   Cedified M ail#: 7010 0780 0001 7592 8593
                                                                           M arch 4,2011
    SECOND REQUEST -RESPA Q UALIFIED W RITTEN R EQUEST, CO M PLAINT,DISPUTE O F DEBT
                     & VALIDATIO N OF DEBT LETTER, TILA REQUEST
   Thi
   P s letter is a ''qualified written renuest''in com pliance with and under the RealEstate settlement
                                                                                      -    --

    rocedures Act,12 U.S.C.Section 2605(e) and Renulation X at24 C.F.R.3500,and The G ram m
   Leach Blilev Act.

   REF:Alleged Account# 2908101484

   DearMadam orSir:

  You are hereby notified thatthis is the second cedi
                                                    fied IetterIsend to youroffice. Isentone previous-
  ly on Novem ber 19,2010 and lhave not received a response w ithin the sixty days tim e period allotted
  be FederalIaw. Youroffice has proceeded in foreclosure activity through Morris Hardwick Schneider
  Attorneys atLaw , in violation ofRESPA ,                                                             ,
  law s.                                    TILA,FederalDebtCollecti
                                                                   ynPracticesActandseveralother
  Iam again writing to you to com plain aboutthe accounting and servicing of this m odgage and m y
  need for understanding and clarification ofvarious sale, transfer,funding source,Iegaland beneficial
  ownership,charges,credits,debi     ts,transactions, reversals,actions,paym ents,analyses and records
  related to the servicing ofthis accountfrom its origination to the presentdate.

  To date,the docum ents and inform ation lhave, that you have sent,and the conversations with your
  service representatives, have been unproductive and have notansw ered m any questions. ltia
  derstanding thatyourcom pany m ay have been accused ofengaging-in one orm ore predatorymy     .un-
                                                                                              servi
                                                                                                  c-
  ing orlending and servicing schem es. As a consum er,lam extrem el
                                                                   y concerned aboutsuch practices
  by anyone,Iet alone thi  s m ortgage com pany oranyone w ho has any interestthis m atter. Iam con-
  cerned thatsuch abuses are targeting the uneducated and uninformed consum erand disadvantaged
  poor,elderly and m inorityAm ericans.                                                             ,

  Needless to say,Iam m ostconcerned Iam worried thatpotentialfraudulentand deceptive practices
                                        .

  by unscrupulous m ortgage brokers; sales and transfers of m odgage servicing rights;deceptive and
  fraudulentservicing practices to enhance balance sheets' , deceptive,abusive and fraudulentaccount-
  ing tricks and practices may have also qegatively affected any creditrating,.m odgage account and/or
  the debtorpaym ents thatIam currently, orm ay be legally obligated to.

 Ihereby dem and absolute 1Sthand evidence from you ofthe originalun- cedificated orcedificated se-
 curity regarding accountnum ber2908101484. In the eventyou do notsupply m e wîth the very securi-
 t
 hy itw illbe a positive confirm ation on your pad that you never really created and owned one. Ialso
  ereby dem and that a chain oftransferfrom you to whereverthe security is now be prom ptly sentto
 me aswell.Absentthe actualevidence ofthe security Ihave no choice butto di
                                                                          spute the validityof
                                             r
                                            L k.p..
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 23 of 54

           to G race D Solis's a cedified check forthe originalvalue of Grace D Solis's m onetary instru -

           m ent.

           6. Grace D Solis's right to have account# 2908101484 com pletely set offbecause of CITl       -

           BA NK,N.A.,w rongfulregistration, breach ofinterm ediary responsibility w ith regard to G race D
           Solis's m onetary instrum ent/assetby C ITIBANK, N.A.,sending confirm ation ofsetoH ofwrong-
           fuIIiability ofGrace D Solis and issuing a cedified check forthe difference between the original
           value ofGrace D Solis's m onetary instrum ent/assetand whatGrace D Solis m istakenl    y sentto
           C ITIBANK,N.   A as paym entforsuch w rongfulIiability
                          .                                     .



    CITIBANK,N.A . or any transfers,agents orassigns osering a rebuttalofthis RESPA REQ UEST m ust
          do so in the m annerofthis ''RESPA REQUEST'     'in accordance ofand in compliance with cur-
          rent statutes and/or Iaw s by signing in the capacity of a fully liable m an orw om an being re-
           sponsibleand liable underthe penaltyofperjurywhileoffering directtestimonywiththeofficial
           ciapaci
           t       ty as an appointed agent for C ITIBANK, N.A .,in accordance with CITIBANK N.A .,Ar-
             cles of Incorporation, Article of lncorporation, By Laws duly signed by a current, and duly
           s
           diworn underoathdirectorts)ofsuch corporation/Holding Corporation/NationalAssociation Any.
              rect rebuttalw ith cedified true and com plete accom panying proof m ust be posted with the
           Notary address herein w ithin sixty days W hen no verified rebuttalofthis ''RESPA REQUEST'
                                                  .                                                      '
           is m ade in a tim el y m anner, a ' ï
                                               cer t
                                                   ifi
                                                     cate of Non-Response' ' serves as  CITIBA NK
          judgm entand consent/agreem entby m eans ofsilence with any and aI!ciaim s and/orviol   , N.A.
                                                                                                    ati 'S
                                                                                                      ons
          herein-stated in the defaultprovisions orany otherlaw .

   PowerofAttorney:W hen CITIBANK , N.A.fails by notrebutting to any pad ofthis ' IRESPA REQ UEST''
   CITIBANK, N.A.agrees w ith the granting unto G race D Solis's unlim ited Power ofAttorney and
   and aIIfullauthorization in signing orendorsing CITIBANK                                       any
                                                            , N.
                                                               A .nam e upon any instrum ents in satis-
   faction ofthe obligationts)ofthis RESPA REouEs-r/Agreementorany agreementarising from this
   C ITIBANK,N.A .Grace D Solis's agreem ent. Pre-em ption oforto any Bankruptcy proceeding shallnot
   discharge anyobligationts)ofthis agreement.Consentand agreementwith thisPowerofAttorneyby
   CITIBANK, N.A.waives any and aIIclaim s of G race D Solis, and/or defenses and rem ains in effect
   untilsatisfaction ofalIobligationts)by CITIBANK,N.A. has been satisfied.
                                                                    Sincerely,



                                                                       '
                                                                       ..

                                                                    G ' e D Solis


  l.consum erResponse Center
  FederalTrade Com m ission
  600 Pennsylvania Avenue NW ,
  Room 130A
  W ashington,DC 20580

  2.Office ofthe Com ptrollerofthe Currency
  Custom erA ssistance Group
  1301 M cKinney Street, Suite 3450
  Houston,TX 77010-9050
  3. Office ofAttorney G eneral
  State ofFlorida
  The CapitolPL -01
          USPS
        Case    -Track & Confirm Document 1-2 Entered on FLSD Docket 09/30/2019 Page
             1:19-cv-24042-KMW                                                     Page lof
                                                                                     24 of 541



              U vuntr
                    vos
                    .s-w re
                         n.                                                                                                                                                                                                                                                                             Home )Help 1
                                                                                                                                                                                                                                                                                                                          S1qn In

                                           .. 8.4.:
                                                  Jr.2x
                 44r.lte
                       pt
                        f.
                         e.
                          l?::!L.
                                <r.
                                  )t.
                                    â:zk
                                       <.,sA . :'     /t;.'
                                                          .A$.,
                                                  .           jik
                                                                !..
                                                                  !tf,
                                                                     .
                                                                     :')yh:..z?
                                                                              .!lr.xu:$.yr1a+.1'
                                                                                               !N.:):.J..>
                                                                                                         -.
                                                                                                          #rà!it,
                                                                                                                41N
                                                                                                                  ks
                                                                                                                   lï
                                                                                                                    .:
                                                                                                                     ar.
                                                                                                                       j..'lt?
                                                                                                                             ajgr
                                                                                                                             L  kk
                                                                                                                                 z.
                                                                                                                                  llpi
                                                                                                                                     .k
                                                                                                                                      ..,xjkw
                                                                                                                                            î..vL.sjqf.Mnj.k>(;
                                                                                                                                                              k., +,.,k
                                                                                                                                                                      :.
                                                                                                                                                                      -:.
                                                                                                                                                                        8;.
                                                                                                                                                                          7pl6.6$:m. sj...     . , ..t
                                                                                                                                                                                                     .i   yrlv.tC;
                                                                                                                                                                                                           :;    >....: t)?'C4!)i4 ty.. ..s,ç!k.cu.xlik.iw.
                                                                                                                                                                                                                                            .t            jjj.jjyg414$.
                                                                                                                                                                                                                                                                      ,'.
                                                                                                                                                                                                                                                                        :1!jr
                                                                                                                                                                                                                                                                        ,   t:..
                                                                                                                                                                                                                                                                               ,..313
                                                                                                                                                                                                                                                                                    z3
                                                                                                                                                                                                                                                                                     :3
                                                                                                                                                                                                                                                                                      -2
                                                                                                                                                                                                                                                                                       y'
                                                                                                                                                                                                                                                                                        ff.....,,keykz,j.d.?.c:33.33'.zazkô.,1 ;zj...a;
                                                                                                                                                                                                                                                     1            Track& confirm                                      FAQS

                                                                                  Ir

                                    Search Results
                                    Label/ReceiptNumber:7010 0780 00017592 8593
                                    Expected Delivery Date:March 7, 2011                                                                                                                                                               Track & Confirm                                -.,(
                                                                                                                                                                                                                                                                                         tk($
                                                                                                                                                                                                                                                                                            j<r
                                                                                                                                                                                                                                                                                              ;$
                                                                                                                                                                                                                                                                                              .#.
                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                                                :k;.;
                                                                                                                                                                                                                                                                                                    .''?
                                                                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                                                                   .,             , 8
                                    Class:First-class Mail*
                                                                                                                                                                                                                                       EnterLabel/ReceiptNumben
                                    Servicels):Certi
                                                   fied MailTM
                                               Return Receipt
                                    Status:Delivered                                                                                                                                                                                                                                                            >
                                                                                                                                                                                                                                                                                                               (41*> j
                                                                                                                                                                                                                                                                                                                               *


                                   Youri
                                       tem wasdeli
                                                 vered at11:
                                                           0O am on March 07, 2011in SAN
                                   ANTONIO,TX 78245.
                                    Detail
                                         ed Results:
                                    *Delivered,March 0T,2011,11:00 am ,SAN ANTONIO,TX 78246
                                    *ArrivalatUnit,March 07,2011, 9:19am ,SAN ANTONIO,TX 78245
                                    .Acceptance,March 04,2011,4:51 pm,MIAM I,FL 33180
                                  Notificationoptions
                                  Track & Confirm by email
                                  Getcurrenteventinformation orupdatesforyouri
                                                                             tem sentto you orothers byemai
                                                                                                          l. ('Go>'
                                                                                                                  '
                                                                                                                  .)




              Site Mao                  CustomerSefvice                                 Focms                      Gov'
                                                                                                                      tServices                              Careers                         Pnva'zv Policv                   T
                                                                                                                                                                                                                               ermsofUse                       BuslnessCustomerGatewav
             Copyright@ 201û USPS. AlIRi
                                       ghts Reseaed.                                                                 No FEAR ActEEO Data

                                                                                                                                                                                                                                       7DlD 078D DDOI 755: 8553
                                                                                                                                                                                                                                                              '

                                                                                                                                                                                                                                   &CRf r?J t) ' m :u rn
     . ..                                                 4                                               ..                                                .,#                               -                                    xl
                                                                                                                                                                                                                                   Z?Jojd u 2H =on.t7or =oa.
                                                                                                                                                                                                                                      ma                 : t            a2 =. m                                                    .%     .
                                                                                                                                                                                                                                                                        tD y
                                                                                                                                                                                                                                   -1It
                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                      l'
                                                                                                                                                                                                                                       è<b0.               Y                   o Q.                                              *
cfmplete i
         tems1,2,and 3.Also compl
                                ete                                                                   A.signature                                                                                                                      r                           2o
                                                                                                                                                                                                                                                                    t   RnG
                                                                                                                                                                                                                                                                        (  * * R: q                                              i , .
i
t 4ifRestri
          ctedDelivew isdesi
                           red.                                                                                    '' '                                                                    IZIAgent       M C&i                                                   (0>   R Pc)  n.m>                    C
                                                                                                                                                                                                                                                                                                       o)                       .,      *
                                                                                                      X          - - -                                                                      n Addressee s ''
                                                                                                                                                                                                           i--.J -                                                 c) :Da' 71o
                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                   > =c)o .o     *.                   =
                                                                                                                                                                                                                                                                                                       28
                                                                                                                                                                                                                                                                                                                '!7
                                                                                                                                                                                                                                                                                                                                       œ
Pri
  ntyourname and addresson the reverse                                                                                                                                                                        #                    .
                                                                                                                                                                                                                                                                   m S.Q S    0R
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                      mQ,       o
                                                                                                                                                                                                                                                                                                                R             :.
sothatwecanreturnthecardtoyou.                                                                        B Recei
                                                                                                            vedbyfPri
                                                                                                                    ntedName)                                                           C.DateofDeli
                                                                                                                                                                                                   very j- !                                                       f9 i
                                                                                                                                                                                                                                                                   *     ;m   rn m
                                                                                                                                                                                                                                                                              i;                      tm       fo;
                                                                                                                                                                                                                                                                                                                 e               * .   .
Attachthiscardtothebackofthemailpiece,                                                                   '                                              Iy                                   -'.-. ..;;                       5 jw !                               *  =tn *
                                                                                                                                                                                                                                                                          (7 cl  q)
                                                                                                                                                                                                                                                                                 m                    *D       (7             '
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              ),y ..: ..
                                                                                                                                                                                                                                                                                                                              .                .
orOnthefrontifspacepermits.                                                                                                                           -.
                                                                                                                                                       - '-                                           r                       '! j M
                                                                                                                                                                                                                                   n                                                                                          .                    .

ArticleAddressed to:
                                                                                                       D.Isdeli
                                                                                                              veryaddress
                                                                                                         jfyEs enterdeli
                                                                                                                         diff
                                                                                                                            erentfromi
                                                                                                                                     te
                                                                                                                        veryaddressbel
                                                                                                                                       m1? C
                                                                                                                                      ow: I
                                                                                                                                            1Yes
                                                                                                                                           ZINO
                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                       'N
                                                                                                                                                                                                                                          Y
                                                                                                                          ,
                                                                                                                                                                                                                              b5 l                                                                                        ë
                                                                                                                                                                                                                                                                                                                                /
                                                                                                                                                                                                                                                                                                                                               *   >
                                                                                                                                                                                                                                                                                                                                                       4
a
..e l
    )', /t.
          -/. -                                                                                                                                                                                                               jjx.
                                                                                                                                                                                                                                 jjjs-
                                                                                                                                                                                                                                m.                                 *
                                                                                                                                                                                                                                                                   *           *
                                                                                                                                                                                                                                                                               &          *
                                                                                                                                                                                                                                                                                          O           *
                                                                                                                                                                                                                                                                                                      :0                    4
                                                                                                                                                                                                                                                                   .           *          l           K           *                           '
                                                                                                                                                                                                                                                                               ==
                                                                                                                                                                                                                                                                               '          t/          *                   ...: .''' ..
7
D
        :y;'7ûqn'  ot?
               ,' -'r -
                                                                                                                                                                                                                              -)5
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                %
                                                                                                                                                                                                                                o
                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                  :                                +-
                                                                                                                                                                                                                                                                   *                      .=
                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                      m                                            @


            /3'kz,,.). ?                                                                               a.sewiceType                                                                                                           <'5%! r5                                                                                    i
                                                                                                                                                                                                                                                                                                                                              *
    m                                                                                                        p certi
                                                                                                                   fi
                                                                                                                    edMail n ExpressMail                                                                                      JJ ;                                 o
                                                                                                                                                                                                                                                                   su                                 GJ
                              N9-7.Y '-Y00Y                                                                  E:1Registered oReturnseceiptforMerchandi
                                                                                                         D lnsuredMail E1G.
                                                                                                                                                    sed
                                                                                                                                                      >5! 5g                                                                                                      k
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                       WJ
                                                                                                                                                                                                                                                                                                                        +E4*!$'lt')           1
                                                                                                                                                                                                                                                                                                                                                   @

                                                                                                       4 Restri
                                                                                                              dedDeli       O.
                                                                                                                    vee?IExtl
                                                                                                                            '
                                                                                                                            a FD.)
                                                                                                                               ee                                                                 E1Yes                       q'!
                                                                                                                                                                                                                              . j J
                                                                                                                                                                                                                                  j                         0 S7                                                     .'
                                                                                                                                                                                                                                                                                                                    .y
                                                                                                                                                                                                                                                                                                                     .y,q
                                                                                                                                                                                                                                                                                                                        )r,'
                                                                                                                                                                                                                                                                                                                       :;:j
                                                                                                                                                                                                                                                                                                                      kr
                                                                                                                                                                                                                                                                                                                           ..,        a
                                                                                                                                                                                                                                                                                                                                              *
                                                                                                                                                                                                                                                                                                                                               .

                                                                                                                                                                                                                              45 5
Mi
 cleNumber                                        7010 D760 D0D1 7 sqa as qa                                                                                                                                                  :
                                                                                                                                                                                                                              ) J J -m                                                                                  i
                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                        @     :E:             >.
(Fransf
      erfrom serviceIabeb                                                                                                                                                                                          i 5
                                                    .             .--.        . ..---      ....----                                                                                                          .
                                                                                                                                                                                                                ::ky j    .


;Form 3811,February2004                                                  Domesti
                                                                               cReturnReceipt                                                                                                   102595-02-M-:540l
                                                                                                                                                                                                                :. '



         http'
             .//trkcnf= l.sm i.usps.com /pTslntea efW eh/lnterl nhfxllnnllim,a/a                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                       4/Q/'5fs14
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 25 of 54
     730 86* Street
     M iam iBeach,FL 33141



    Januaw 16,2012



    C ITIBANK ,N .A.
    PO Box 769004
    san Antonio,TX 78245-9004
    Via USPS Cedised M ail#7007 0220 0001 5134 8741

    Attn:Modgage Ioan accounting depadm ent
    RE:Loan# 2908101484

    DearSirorMadam ,
    CitiM odgage is the servicerofourm ortgage I  oan atthe above address. W e dispute the am ount
    thatis ow ned according the M onthly Billing Statem entand requestthatyou send us inform ation
    aboutthe fees,costs,and escrow accounting on ourIoan. This is a Quali    sed W ritten Request,
    pursuantto RealEstateSettlementandProceduresActsedion(2605(e)).
    Speci
        fically,we are requesting the i
                                      tem ization ofthe following:

       1. a com plete paym ent history thatcan be easily read and understood including,but not
          lim i
              ted to,the dates and amounts ofaIIthe payments m ade on the Ioan to date;

       2. a breakdown ofthe am ountofclaim ed arrears ofdelinquencies;
          An explanation ofw hat you m ean by assignm ent,sale,or transfer. W hich one is it?
          Please include a copy of any aIIassignm ents, proof of sale, proof of transfer and to
          w hom .

    ln orderto avoid any m isunderstanding,allcom m unication shallhencefodh be on the record,
    i.e.in writing and duly served. Please serve alIcom m unications and process dired ly to the
    m ailing address provided above.

    Iam hereby requesting in writing thatneitheryou,norany agenton yourbehalf,callme
    athom e oratw ofk. Do notcallme atmy hom e number,oratmy place ofem ployment.
    Please give this inform ation to the appropriate padies w itbin yourcom pany so they m ay
    com ply.

    Thank you for taking to acknowledge and answer the request s required by Real Estate
    Settlementand ProceduresActsection(2605(e)).
    Verytruly yours,



    G race D.Sol
               is




                                       ts.f.D
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 26 of 54



     730 86thStreet
     MiamiBeach,FL 33141



     Januaw 16,2012


     Citibank,N.A.
     PO Box 769004
     San Antonio,TX 78245-9004

     Re: Account#2908101484

     Via Certified Mail#7007 0220 0001 5134 8741

     To W hom ItM ay Concern:

     This letteris being sentto you in response to a notice sentto me. Be advised thatthis
     is nota refusalto pay,buta notice sentpursuantto the Fair DebtCollection Practices
     Act,15 USC 1692g Sec.809 (b)thatyourclaim isdisputed and validation is requested.
     This is NOT a requestfor''verification''orproofofm y m ailing address,buta requestfor
     VALIDATIO N m ade pursuant to the above named Title and Section. I respectfully
     request that your offices provide me with competent evidence that I have any Iegal
     obligation to pay you.

     Please provide m e with the following:

    W hatthe money you say lowe is for'
                                      ,
    Explain and show m e how you calculated whatyou say lowe',
    Provide me with copies ofany papers thatshow Iagreed to payw hatyou say Iowe;
     Providea verificationorcopy ofanyjudgment,ifapplicable;
     ldentify the originalcreditor'
                                  ,
     Prove the Statute ofLim itations has notexpired on this account'
                                                                    ,
     Show me thatyou are Iicensed to collectin my state' ,
     Provide m e w ith yourlicense num bers and Registered Agent',

    At this tim e I will also inform you that if your offices have repoded invalidated
    information to any ofthe three majorcreditbureaus (Equifax,Experian,orTransunion)
    this action may constitute fraud underboth Federaland State Laws. Due to this fact,if
    any negative m ark is found on any of m y credit reports by your com pany or the
    com pany that you represent, Iwillnot hesitate in bringing Iegalaction againstyou for
    the following:

    Violation ofthe FairCreditRepoding Act;
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 27 of 54



    Violation ofthe FairDebtCollection PracticesAct;
    Defam ation ofCharacter.

    If your offices are able to provide the proper documentation as requested in the
    following Declaration,lw illrequire at Ieast thidy days for reviewing and investigating
    this information. During such time,aIlcollection activity m ustcease and desist.

    Also during this validation period, if any action is taken which could be considered
    detrim entalto any ofmy creditreports,Iw illconsultwith m y Iegalcounselforsuit. This
    includes any listing of any inform ation to a credit repoding repository that could be
    inaccurate or invalidated or verifying an account as accurate w hen in fact there is not
    provided proofthatitis.
    Ifyouroffices failto respond to this validation requestwithin thirty days from the date of
    your receipt,aIlreferences to this account must be deleted and com pletely removed
    from m y creditfile and a copy ofsuch deletion requestshallbe sentto m e imm ediately.

    lalso request,in w riting,thatno telephone contactbe made by youroffices to my hom e
    orto m y place of employment. If your offices attem pttelephone com m unication with
    me,including butnotIim ited to,com putergenerated calls,calls orcorrespondence sent
    to orwith any third parties,itwillbe considered harassmentand Iwillhave no choice
    butto file suit. Allfuture comm unications with m e M UST be done in w riting and sentto
    the address noted in this Ietterby USPS.

    ltwould be advisable thatyou assure thatyour records are in orderbefore lam forced
    to take Iegalaction. This is an attem pt to correct your records and any inform ation
    obtained shallbe used forthatpurpose.

    Bestregards,



    Grace D Solis
                      USPS.com* -Track & Confirm                                                                                                                                                   Page 1ofl
             Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 28 of 54


                             Engltsll              CustomerServdte          USPS Moblle                                                                                                     ReglsterISlgnia


                                USM *CO                         '                                                                                                SealchUSPScom orTrackPackages


                                                                             Shlpa Package                                           MarlageYourMail                                    BusinessStnltltions


                           Track                      onflrm
                            GET EMAlkUPM TES
                               YQURLABELNQMBER                             W RWCE                      STATIJSQF'O URIRM       DATE &TIME                 LQGAMON                       FIATURES
                               '/00:022(* 0151348'
                                                 :41                       First-classMallf            Dellvered               January23,2012.9'35am       SANANTONIO.TX78245 Exle e DellveryBy:
                                                                                                                                                                              January23,2012
                                                                                                                                                                              CertfiedMailY
                                                                                                                                                                              Retum Reœ ir)t
                                                                                                       PrccerseedatUSPS        January23.2012,1219am       SANANTONIO.TX78284
                                                                                                       OriginSodFaoility
                                                                                                       Dlpqtchedtosxt          January19,2012,6'58pm       MI
                                                                                                                                                            AMIBEACH,FL33141
                                                                                                       Facllity
                                                                                                       Acceptanœ               Janualy 19,2012,152pm       MIAMIBEACH.FL33141



                             Checkon AnotherI* m
                             Y at'syourIa-l(orrec/ipt)num- o




                         LEGAL                                            ON USPS2OM                                       0NABOUT.II*P$.GOM                        OTHER USPSSITE:
                         DrvacyPollc'/l                                   GflvernmentServlces.                             AboutUSPS Hclrnel                        BuslnessCustomerG'Mtwzav.
                         l'ermsofl.ise.                                   i3uyStamps&Sbojl>                                rlewsrollm )                             P0k'a;tnspectocs .
                         FOIA .                                           PnntaLabe!wlshPtnstages                           S'
                                                                                                                             f:
                                                                                                                              311Sefvh'
                                                                                                                                      )eUpdatfgs.'.                 lqsretTtt'rGcsnerai7
                         #J(DI-
                              .EARActEECJDatay                            CustomerServlc;e.                                gorrnsé1Putrllcaîiclns'                  Pe'bta!Fyplorerh
                                                                          Srtelfldexz                                      flafeers '

                         Crhpyrlghlo 2U!JUSPS A$IR'gtAtsblescgr'ked



'
                                                                                                                                                           7DD7 DPPD DDDl 5138 87:1
        :    -
                       . -                                                                         -                                                  - w:!
                                                                                                                                                          ''a f
                                                                                                                                                              $/: ..
                                                                                                                                                            vME    t)
                                                                                                                                                                   R          @     Hiz -
                                                                                                                                                                                    8.   55
                                                                                                                                                                                         2.                        - *       .
                                                                                              .,
                                                                                               .       .,                                             . a o&                  g)    qv qà                          .
                                                                                                                                                                                                                     -
* compl   eteiems12                *                                                    *-                                                               %i
                                                                                                                                                         p:exaf               z     I
   item # ifa: xcted
                   '()
                     'aNd 3.Also complete                                                                                                                     ,-E             s     HE87
                                                                                                                                                                                       .'Hça                  '
                                                                                                                                                                                                              x    ,   . .
                                                                                 A sj                              ** *                 -                 !1#!                q
                                                                                                                                                                              !     R? 1' ?                   M ''           **
* Prfntpourtame and aelivel isdesired.                                              '   gnature                                                          '
                                                                                                                                                         .
                                                                                                                                                         '
                                                                                                                                                         .: '  .E !           c '   I1r' à'y 2. .
  sott:atwecanreturn tdadresson thereverse
* At                                                                            x                                                                           ! !
                                                                                                                                                              .
                                                                                                                                                                              ,y'
                                                                                                                                                                              z
                                                                                                                                                                                    za
                                                                                                                                                                                    . o .    a. I
                                                                                                                                                                                         @u. i
                                                                                                                                                                                    1.g, p'v m ,z             ,
                                                                                                                                                                                                              t
                                                                                                                                                                                                              w- , .
       ach tls card to ,ra- v
    Oronthef                         ?Cardtoyou.
    mscleAddrer
              ontiffpa
              ssed,o;
                      *'
                       c
                       'C
                        ek
                         lec
                           rk
                            mf
                             O
                             ts
                              fthemai
                                    lpf
                                      ece-     .
                                                                                B.necei      vedby(ptfnte-t-yas-y c.DaD       oAgent l ! 12 eoscl ' o -' .
                                                                                                                                Addressee i
                                                                                                                              teofoew
                                                                                                                                          '!' 4/).
                                                                                                                                          E '>
                                                                                                                                                    f'
                                                                                                                                                     e ;-'.' W :.                                                            -
                                                                                                                                                                                                              .
-'       '                                                                     D '                                                .'' e,y
>t 4X),                                                                          'jj*y:delafversryjsadd.as(sfsrent-
                                                                                                     rysjs         som aem ,,
                                                                                                                            ?
                                                                                                                                    -
                                                                                                                                          ll    '-
                                                                                                                                                        ?. -r'-
VGO 6D                          .       .
                                                                                                            gy
                                                                                                             sayysossyoj
                                                                                                                       om ouNo
                                                                                                                            yo                              j j
                                                                                                                                                            l l                                                        .m
D            /
              'K             i- .f-).t
                                     '
                                     -h
                                     -
                                                                                                                                                          u!
                                                                                                                                                           j!
                                                                                                                                                           j j
                                                                                                                                                                                                                   i, , '
       / 'y-kj.k
     //.       t:
                x.,
                v..             i                        .
                                                         e. ..                                                                                              ! (                .i
                                                                                                                                                                                xjxt.s..j-az..a                    . .
            ''            h'Jt                           , y-'j      .,
                                                                            3.Sçrvi
                                                                                  ceType                                                                    ! !!
                                                                                                                                                            !          .
                                                                                                                                                                        ''
                                                                                                                                                                          ,-
                                                                                                                                                                           x
                                                                                                                                                                           .-'
                                                                                                                                                                             xN:-
                                                                                                                                                                             .
                                                                                                                                                                             -  .
                                                                                                                                                                                >.w           .
                                                                                                                                                                                                   ;u
                                                                                                                                                                                                    '
                                                                                                                                                                                                    x          .
                                                                                                                                                                                                                       ,.
                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                       -

                                              /
                                              L);k
                                                 -'
                                                  h                                     rtfff
                                                                               o ReJstered
                                                                                            eduag o
                                                                                             o E'pressMail
                                                                                                                                                            i
                                                                                                                                                            ! !?
                                                                                                                                                            E !       -                   -     z' N
                                                                                                                                                                                                   -               - .
                                                                                                                                                                                                                     '
                                                                                                                                                                          ,                   1,'.                   -
                                                                               Q l
                                                                                 nsured Mail o c
                                                                                               Rett'rnReceiptforM                                     I                                       i;                   .
rtfcleNumber                                                               4.nestrictea sew emp,rw-'O'D-                                erchantsse. !
                                                                                                                                                    E
                                                                                                                                                      1 3,-
                                                                                                                                                      !
                                                                                                                                                      ;                                           V                * t -
*nsferrrom se. .                 7zz7 az aa aaa.
                                               .
                                               j                                                       u''
                                                                                                         ,-a.,.
                                                                                                              zFee)                 o yes             .     E :
orm 3811#yebru                                                              S1'30 87kz                                                                      I i
                                                                                                                                                              ,
                         atya c4                      Domestlc aetu
                                                                          m secoyt
                                                                             10259s.œ                                                       .
                      https'
                           ./
                            /tools.usps.coe go/Track-conflrm A ctl
                                                                 'on lnputrqtu tawv..-M.
                                                                                       -1s, 1=700702200001513487... l/00/
                                                                                                                      .
                                                                                                                      a j2012                   .
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 29 of 54

   CitiMortgage                                                                                cfD
    CitiM ortgage,Inc.
    PO BOX 790005
    St.Louis,M O 63179-0005

    l0/5/2016
    GRA CE D SO LIS
    730 86TH ST
    M IA M IBEACH ,FL 33141

    Re:Property A ddress'
                        .       730 86TH ST
                                M IA M IBEA CH ,FL 33141
    CitiM ortgage,lnc.Loan No.: 2908101484
    Security lnstrum entD ated: 9/2/2005


    DearCitiM ortgage,Inc.Custom erts):
    Your debt was previously accelerated by the filing of a m ortgage foreclosure law suit. The
    foreclosure complaint dem anded im m ediate paym ent of all sum s ow ed under your loan.The
    m ortgage foreclosure law suitw asdism issed.

    W e believe thatthe dism issalof the m ortgage foreclosure law suitautom atically resulted in your
    loan retum ing to installm entstatus. However,to be clear,we are writing to inform you thatany
    previous acceleration of yourloan is revoked and nullified. By decelerating your loan,you are
    no longerobligated to pay im m ediately allsum sdue and ow ing on yourloan. How ever,you are
    still required to pay m onthly installm ents, as well as any past due am ounts,on your loan as
    specified in your loan docum ents and m onthly billing statem ent. ln other words,your loan is
    returned to installm entstatus as a resultof the deceleration.W e m ay continue to proceed w ith
    collection activity,re-acceleration of the debt,and/or foreclosure initiation in accordance w ith
    yourloan docum entsand applicable law .

    If you have any questions or if you w ould like to discuss loss m itigation assistance availablc to
    you,please contact us at 1-844-862-5498* M onday through Friday 7am -8pm CT, Saturday
    7am -4pm CT**.

    Sincerely,


    CitiM ortgage,lnc.

    TTY Services are also available. To access:D ial711from the U nited StatesorD ial 1-866-280-
    2050 from Puerto R ico. W hen you callorwrite to us,please referto your loan num ber:
    2908101484.




                                            : s,t;.
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 30 of 54

   CitiMortgage                                                                           cfD
    icallsare random ly m onitored and m ay be recorded to ensure quality service.

    **l-loursprovided reflectgeneralhoursofoperation.

    This lettercontains im portantinform ation. Y ou m ay w antto consultan attorney forlegal
    advice. lfan attolmey representsyou,please referthisletterto yourattorney and provide usw ith
    the attorney's nam e,address and telephone num ber.
    The purpose ofthiscom m unication isto collecta debtand any inform ation obtained w illbe used
    forthatpurpose.
    TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED OR IS SUBJECT
    TO AN AUTOM ATIC STAY O F A BANKRUPTCY O RDER UNDER TITLE 11 OF THE
    UNITED STATES CODENTH IS NOTICE IS FOR COM PLIANCE AND
    INFO RM ATIONAL PURPO SES ONLY AND DO ES NOT CONSTITUTE A DEM AND
    FOR PAYG NT O R AN ATTEW T TO CO LLECT ANY SUCH OBLIGATION .
      citibank'
              '
     Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 31 of 54
           CITIBANK.N.A.
           P.O.Box 790110                                                                                                Citibank,N A.
           St.Louis,MO 63179-0110                                                                                        Account
                                                                                                                         2908101484

                                  GRACE D SOLIS                                                                         StatementPeriY
                                                                                                                        July 27,2016 - August27,2016
                                  730 86TH ST                                                                           Page 1of4
                                  M IAMIBEACH FL                33141

eo
P.
 œ


                :             ' . û'       .                                   ..      ..                       .   .         .
                                               . .             .a   .   I                                                    .
            ,. . .       ,    .   ,.   .             , ..


                    sunxm ry ofAccountActivi
                                           ty                                                sunmu ryofcurrentMinim um Payx ntDue
                                                                            Pay- ntDueDate                                                      09/27/16
      Previous G lance                               $122,430.29
                                                                            TotalScheduled Payrœ nt                                              $722.45
      Payrnents(-)                                         $0.00
      œ llercredits(-)                                     $0.00            PastDueAnrunt                                                     $23,802.35
      Loans/Advances(+)                                    $0.00            currentandpastDueFees                                                $207.54
      GFeherChar
         es  œ bi
                ts(+(
                ged )+)                                    $
                                                           $0.
                                                            0.00
                                                              00            Mini= m PayM ntDue                                                $24,732,34
      Interestcharged(+)                                 $292.67
      YwY l   ance                                   $122,T22.96            AtCiti,u valuew u % acustx erandappreciatethe opportunitytoassKtm uW tha1Iof
                                                                            yourIending nee s I
                                                                                              fw u hM anyquesti
                                                                                                              ons rm arding youraccœ ntci'to l
                                                                                                                                             œ tnmore
      credltLi
             mlt                                     $103,148.00            al
                                                                             rLl
                                                                               ttltw t
                                                                                     xrlendi
                                                                                           œ prYuctssanhel
                                                                                                         pyœ makeasmartdecisi
                                                                                                                            onaYtlttrrr* ng,
      AvailableCredit                                         $0.00         stopbywurnearestCli
                                                                                              bankbranohtYayorca1
                                                                                                                18œ -321-CITI(2484).Hœrsare
                                                                            Monda thru Sunda 8AM -IOPM CST.
       Sbte- ntClosing œ te                                 08/27/16
       œ InBillin c cIe                                           31
                                )
                                ,
      ForBillinglnquirlesOrCmditlBtlreauasqutes
       Wril ToThisAdjœss:ForBillinglnqulnes.
      CallingOrSendingFnEe allwillNotPreserve
                          YobrRi
                               ghts.
        CITIBANK
        P0 Box 769004
        sAN ANTONIO,T: T8245-9004




            .        (y,. k
                    ..                                         .                                         .,
                                                                                                          s. ..

     Hom e Equity Line ofCredit                                 AccountNum ber2908191484
                                                                    Interestcharqed
     08/27/16                          InterestCharged                                                                                            $292.67
                                       TOTAL INTEREST FOR THI: PERI  OD                                                                           $292.67
                                                               2016TotalsYearc oe ate
                                                              TotalFees Charged in 2016 $0.00
                                                       TotalInterestCharged in 2016 $2,256.43




                                                                                    ês,/4                                L3
   C IIIUd O K
 Case CI
      1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 32 of 54
       TIM NK,N.A,
           P 0,Box790110                                                                                                 Cltl
                                                                                                                            bank,N A
           St.Louls.MO 63179-0110
                                                                                                                         Account
                                                                                                     6972                2908101484
                          IIII'I'lIIIIl'II'IIIIII!IIjIIIjIIIIlIIIIIIIIIjI'Ijjj'j,jII$I1'jjI          UPGR

                          GRACE D SOLIS                                                                                StatementPe'i
                                                                                                                                   cd
                          730 86TH ST                                                                                  August27,2016 - September27, 2016
                          MIAMIBEACH                            33141                                                  Page 1of4




            Surrwrury ofAccountActi
                                  vity                                                       Qumrrury ofGurrentM inlx m Payl
                                                                                                                           œ ntDue
   Frevious œ lance                 $122,7gg.:6                           Pay- ntDue Date                                                        10/27/16
   Payl- nts(4                                                $0.00       TotalScheduled Payrœ nt                                                 $722.46
   Othercredih (4                                             $0.00       PastDueAl m unt                                                      $24,524.80
   Loa
   Othens/Advances(+)                                         $0.00       currentandPastDueFees                                                   $207.54
        rœ bits(+)                                            $0.00
   FeesGharged(+)                                             $0.00       Minimtlm Pa#rrentDue                                                 $25,454.80
   InterestGharged(+)                                       $292.68
   œ w Y lance                                          $123,015.64       AtCiti,- val ue youas acustomerandappreoiatethe opportuni
                                                                                                                                  tytoassi stm u% thalIof
                                                                          w urIending nee s.Ifm uhM anyquesti  onsrœ arding youraœ ount(>'to l
                                                                                                                                             œ rnmore
   CreditLimë                                           $103.148.00       aY uthcw ourl ending prY uctscan * Ipm umakeasmad deci  si
                                                                                                                                   onae tl tNro# ng,
   Avallablecred;                                             $0.00       stopbyyournearestCitibankbranohtodayorca11800-321r 151(2484).Hoursare
                                                                          Monda thruSund 8AM -IOPM CST.
   StaterrmntClosing œ k                                   99/27/16
   œ s in Billln C cIe                                           31.'
               !
               :
               ( ?.-1
                    2
                    . -  t '
                      :..è
                    ,:t  ;    .
                              .   ...
                                            .
                                            .
                                                .


  ForBilllngIl#ulddsprt e KireaùDkpx-
   WrlkToTIW M dIB>'.VrSllllngInquldes,?
  œ lllngQrV L)'
               ndlngall>-M1IIwill* Rw erve
                ( YourRighh .
   CITIBANK
   PO BOX 769004
   SAN ANTONIO,TX78245-90:4




HomeEquityLineofCidit                                         AccountNumber2908191484
                                                                              -t
                                                                             ln erestChar
                                                                                        -qed

09/27/16                            lnterestCharged                                                                                               s292.68
                                    TOTALIG ERESTFORTHISPEROD                                                                                     $292.68
                                        /
                                        )           l                    2016 Totals Year- o- ate
                                        3                               Jota'
                                                                            lFeesChargedIn2016 $0.00
                          è
                          l
                          (
                          .
                                        i
                                        )           :          TotalinterestCh'argedI
                                                                                 .  '
                                                                                    n2016 $2,549.10
   $                 (2                                                              '




                                                                            t7 x.,1,
                                                                             -
                                                                                                                      L3
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 33 of 54



        730 86TH Street
        M iam iBeach,FL 33141



        January 12,2018



        CITIBANK,NA
        PO BOX 76900
        sAN A NTO NIO ,TX 78245-9004

       Via USPS Cedified M ail#7016 1970 0000 9572 9623

        Re:     Account#2908101484

       To W hom ItM ay Concern:

       This Ietteris being sentto you in response to a notice sentto m e. Be advised thatthis is
       nota refusalto pay,buta notice sentpursuantto the FairDebtCollection Practices Act,
        15 USC 1692g Sec.809 (b)and the FairCreditBilling Act15 U.S.C.j 1601etseq.that
       yourclaim is disputed and validation is requested.

       This is NO T a requestfor'
                                tverification''orproofofm y m ailing address,buta requestfor
       VALIDATIO N m ade pursuantto the above nam ed Title and Section. Irespectfully
       requestthatyouroffices provide m e w i  th com petentevidence thatIhave any Iegal
       obligation to pay you.

       Please provide m e w i
                            th the follow ing:

       W hatthe money you say Iow e is for'
                                          ,
       Explain and show me how you calculated the entire am ountofw hatyou say Iowe -
       please include how the index and m argin was calculated in orderto arrive atthe interest
       rate charged'
                   ,
       Ireceived a deceleration Ietter- how does this affectthe am ountowed?
       How does the deceleration Iettera#ectthe pastdue am ountplus the alleged m onthly
       amountowed?
       Please provide a copy ofthe signed 3 day rescission period docum ent'
                                                                           ,
       Provide m e with copies ofany and aIIl'accountIeveldocum ents'
                                                                    'thatshow lagreed to
       pay w hatyou say Iow e to include originalsignatures.Provide a verification orcopy of
       anyjudgmentifapplicable;
       Identify the originalcreditor'
                                    ,




                                          Cv ,.3
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 34 of 54




           Ifyou purchased this alleged account,identify the SELLER you purchased i
                                                                                  tfronnand
           ALL PREVIO US OW NERS.
           Provide m e with ANY docum entation which establishes yourIegalstanding to collect
           anything from m e
           Also durlng this validation period,i  fany action is taken whlch could be considered
           detrim entalto any ofmy creditreports,lwillconsultwl      th my Iegalcounselforstlit. Th's
           includes Iistiflg any inform ation to a creditf'
                                                          epoding repository thatcobltd be inaccurate or
            invalidated orverifying an accountas accurate when in fac!there is no provided proof
           that itis.

           ltyourotfices fallto respolld to thisvalidation requestwithin 30 days frorn the date of
           yourrecelpt aIIreferences to this accountm ustbe deleted and com pletely rem oved
           from my credltflle and a copy ofsucb deletion requestshallbe sentto nte im rnedrately
           lwould also like to reqtlest,in w riting.thatno telephone contactbe made by youroffices
           to my hom e orto n3y place ofemployment Allfuture com m unicationswith me MUST be
           done ln writing and sentto the address noted in this letterby USPS

           Itwould be advisable thatyou assure thatyotlrrecords are in orderbefore 1an)forced to
           take legalaction This is an attemptto correctyourrecords and any inform atior)
           obtained shallt7e used forthatpurpose.
       '

           C ol
              -d.jaliy
              '
                      )
                  '
            j. .,..   .   '
                          .
                      /' .. j
                  t.l .
                  1 ' k.' '' -
                  f

           G!
            .-
             #ctr
                -
                a
                ..%.
                   N(';1)
                        '%
                         .
 7/19/Case
      2018 1:19-cv-24042-KMW Document 1-2USPS
                                           Entered   on FLSD
                                             .com* -USPS TrackinglDocket
                                                                   Results 09/30/2019 Page 35 of 54


     U s ps Tracking*                                                            FAQS>(h/p://faq.usps.com/?adicleld=zzogoo)


                                                  Track AnotherPackage +



                                                                                                                                                                                Rem ove X
    Tracking Num ber:70161970000095729623

    Youritem has been delivered to an agentat9:05 am on January 17, 2018 in SAN ANTONIO,TX
    78245.




     e Delivered
    January 17,2018 at9:05 am
    Delivered,To Agent
    SAN ANTONIO,'FX 78245



       Tracking H istory                                                                                                                                                                    M


       January 17,2018,9:05 am
       Delivered,To Agent
       SAN ANTONIO,TX 78245
       Youritem has been delivered to an agentat9:05 am on January 17, 2018 in SAN ANTO NIO,TX 78245.
                                                                            '


                                                                                                        *                       >            .

       Janual 16,2018                                                                                -                     :             z           Q# -                 p
                                                                                m
                                                                                X               :# -              . #
       InTransitto NextFacili
                            ty
                                                                                                * .-        -         .         .                .       -4      -                  e       e        '
                                                                                r
                                                                                             r       ''!t
                                                                                                        !. ' '':E.:
                                                                                                                  .j C.rrq.? k
                                                                                                                     :       y.
                                                                                                                              (jI
                                                                                                                                ii:        2t., .'
                                                                                                                                  ,jg' .'k..       l
                                                                                                                                                   tql
                                                                                                                                                     r
                                                                                                                                                     )l)j    k71             .
                                                                                                                                                                             y
                                                                                                                                                                             j.    j
                                                                                                                                                                                   .
                                                                                                                                                                                   r .' .., .: : i.4:g.:
                                                                                                                                                                                                       ,)!
                                                                                             p!'ï  .,y... ... .
                                                                                                    j) i
                                                                                                    .   :si..Ft.h .
                                                                                ll'1t..Ii        'jj   ,x          IJ-
                                                                                                                     . 1:.
                                                                                                                     )        1 ,'.Eh'''<.
                                                                                                                                         r '
                                                                                                                                         .   ;'
                                                                                                                                              j: .( ..,...
                                                                                                                                                         ,1t '
                                                                                                                                                         b     g.?.
                                                                                                                                                               j
                                                                                                                                                             ...           )
                                                                                                                                                                           '.:
                                                                                                                                                                             ''r'..
                                                                                                                                                                                  ,      ''''2
                                                                                                                                                                                  .4 -'''.   '' g,.t.''''.
                                                                                                     .                      .
                                                                                                     .
                                                                                                ..                                                             .  t;:)       .               .           ?
                                                                                I
                                                                                N- Certifi
                                                                                         edMak  lFee jT          .t.4.     T
                                                                                                                           -;
                                                                                                                            Q
                                                                                                                            -1                                                               '-. ''%F)
       January 15,2018,1:53 pm                                                  VG.
                                                                                g.q$                                                         .! -! i-f-1                              c2      *'-Q''+.,,  ...
                                                                                    EI
                                                                                     x
                                                                                     Ztr
                                                                                       Ia
                                                                                        RServices&Fees(checkbox,addfee+zKp                     #.,.,wtqyt..e)
                                                                                                                                                         '                  -< *#''-*@'h N,
       Departed USPS RegionalDestination Facility                               E::1    eturnReceipt(hardcopy)                           $       4:?I.g-il
                                                                                                                                                         *5                                                  '.
                                                                                1Z1 (ZlqeturnFlecei
                                                                                                  pt(electronio)                         $       ...     ,                w%      Po                     ....ï.
       SAN ANTONIO TX DISTRIBUTION CENTER                                       C7 Zcert i
                                                                                         ff
                                                                                          edMalfRestr
                                                                                                    f
                                                                                                    ctediel
                                                                                                          i
                                                                                                          very $ '
                                                                                                                 2l 'l
                                                                                                                   . --
                                                                                                                      -
                                                                                                                         l                                                O
                                                                                                                                                                          o
                                                                                                                                                                                    H:e                  w
                                                                                                                                                                                                         r.t$
                                                                                C::l Z Mul
                                                                                         tSi
                                                                                           gnatur
                                                                                                eRequired      $ x
                                                                                                                 ''.
                                                                                                                   -' '-
                                                                                                                       'z
                                                                                                                        .
                                                                                                                        -.
                                                                                                                         '                                                           l                   -..
                                                                                                                                                                                                           <#
                                                                                            C1Adul
                                                                                                 tSi
                                                                                                   gnatur
                                                                                                        eRestr
                                                                                                             i
                                                                                                             ct
                                                                                                              edDel
                                                                                                                  i
                                                                                                                  ver
                                                                                                                    y$                                                   ïGrp           h.f'!,?;..        *
                                                                                                                                                                                                          .
                                                                                                                                                                                                          N.
                                                                                                                                                                                                         e-
                                                                                L1
                                                                                IM Postage        .
                                                                                                  1
                                                                                                  '
                                                                                                  .n
                                                                                                  '
                                                                                                    -..z,o
                                                                                                         .                                                               . v.;'.f, $,'1 ax. .
                                                                                T* T$oolPostageand sp ..                                                                                         rs.
                                                                                                                                                                                .
                                                                                                                                                                         I
                                                                                                                                                                         -ë!
                                                                                                                                                                           ..,
                                                                                                                                                                         - L. >.-
                                                                                                                                                                                t
                                                                                                                                                                                '(-.
                                                                                                                                                                                   iy
                                                                                                                                                                                    'y' .p:  !-.
                                                                                                                                                                                ,..s. .-r..zv.
                                                                                                                                                                                               ,
                                                                                                                                                                                               4
                                                                                                                                                                                               .
                                                                                                                                                                                               s
                                                                                                                                                                                               .
                                                                                                                                                                                                l, ;
       January 15,2018,10:03 am                                                 r'''3                                 . 'vw4.                                                       '' .
       Arrived atUSPS RegionalDestination Facility                                          $
                                                                                .'D         sentr
                                                                                rq                       ,            4/x.                       .
       SAN ANTONIO 'FX DISTRIBUTIO N CENTER                                     cl streetan ot.                        p' tox ..
                                                                                >           '                         vl
                                                                                                ,?at
                                                                                                   e, +4                  , ,                        .                   . .w p o
                                                                                            *    .       :dI 1.            I        @'       I4 1..1*:'                  -- *''      - .                 4


httpsr//tools.usps.com/gos rackconfirmAction?tLabels=7ol6lg7ooooogs7zg6z3
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 36 of 54
                                                                                                    cfD
     CitiM ortgage,lnc.
     PO BO X 790005
     St.Louis,M O 63179-0005

     5/17/2018
     GRAC E D SO LIS
     730 86TH ST
     M IAM IBEACH,FL 331410000

     Re:Property Address:       730 86TH ST
                                M IAM IBEA CH ,FL 33141
     CitiM ortgage,Inc.Loan No.:2908101484

     DearCitiM ortgage.lnc.Customerts):
     CitiM ortgage,lnc.haswaivedcertainpastdueinstallmentpaym ents(includinginterest,principal,
     and associated late fees)on yourmortgage loan.Those waived installmentpaymentscould be
     deem ed uncollectible because they w ere notenforced within the applicable statute oflim itation.
     The specific am ounts w aived are as follow s:

                    Principal:             $0.00
                    Interest'
                            .              $10,127.09
                    Late Fees:             $207.54
                    Other:                 $0.00
     By w aiving the am ounts identified above,you are no longer obligated to pay those am ounts,and
     CitiM ortgage,lnc.w illnotseek to collectthose am ountsfrom you.Thechangeto youroutstanding
     balance will be reflected on your next periodic billing statem ents which you willor m ay have
     already received.

     W hile thisw aiverreducesthe outstanding balance ofyourloan,itdoesnotchange the obligations
     and/ortenns of your appiicable Note and/brSecurity illstlutfleltt. Specifically,itdoes tlotchaiage
     your obligation to m ake tim ely monthly installm ent paym ents. Further, it does not change
     CitiM ortgage,lnc.'s rightsunderthe applicable N ote and Security Instrum ent.

     No action isneeded from you forthis waiverto take effect.

     The w aiverofpastdue paym entsisgenerally incom e to you in the yearofw aiver,unlessyou
     qualify fora tax exclusion.Y ou w illbe responsible forpaying any incom e taxesdue on the
     am ountw aived.CitiM ortgage,Inc.w illreportto you and the InternalRevenue Service the
     amountofthewaiveronanapplicableForm 1099(orForm 1042-5fornon-U.S.Borrowers),as
     requiredbylaw.TheForm 1099 (orForm 1042-5 fornon-U.S.Borrowers),willgenerallybe
     m ailed to you by January 31 ofthe yearfollowing the yearofw aiver.Please consultyourtax
     advisorifyou have any questions.




             @ 2016 Citi, Arc Design, and CitiwithArcare registered service marksofCitigroup lnc.

                                         &- s.
                                             ,)Q
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 37 of 54
                                                                                                   cfD
     lfyou have any questions orifyou w ould like to discuss loss mitigation assistance available to
     you,please contactusat1-844-862-5498* M onday through Friday 7am-8pm CT, Saturday
     7am -4 pm CT**.

     Sincerely,


     CitiM ortgage,lnc.


     T T'Y Services are also available. To access:D ial711from the U nited States orD ial1-866-280-
     2050 from PuertoRico.W hen youcallorwriteto us,pleasereferto yourloan number:
     2908101484.
     *Ca11s are random ly m onitored and m ay be recorded to ensure quality service.

     ''*l-
         lours provided reflectgeneralhoursofoperation.

     This lettercontainsim portantinform ation. Y ou m ay w antto consultan attorney forlegal
     advice. lfan attom ey represents you,please referthisletterto yourattonzey and provide us w ith
     the attorney'snam e,addressand telephone num ber.

     'FHE PU RPO SE O F TH IS CO M M U NICA TIO N IS TO COLLECT A D EBT AN D AN Y
     INFOR M A TIO N O BTA IN ED W ILL BE U SED FOR THA T PURPO SE.

     TO TH E EXTENT YO UR OBLIGA TION HAS BEEN DISCHARGED OR IS SUBJECT
     TO AN AUTOM ATIC STAY OF A BANKRUPTCY ORDER UNDER TITLE 11 OF THE
     UNITED STATES CODEATHIS NOTICE IS FOR COM PLIAN CE AND
     INFORM ATIONAL PURPOSES ONLY AND DOES NOT CONSTITUTE A DEM AND
     FOR PAYM ENT O R AN ATTEM PT TO COLLECT ANY SUCH OBLIGATION.




             @ 2016 Citi,Arc Design, and CitiwithArcare registered service marksofCitigroup lnc.
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 38 of 54


   730 86thstreet
   M iam iBeach,FL 33141



   June 22,2018



   Co
   eITI
      Bo
      aAxN7KJ9N0A
                o04            y JLIJV/ &/l--1yt c                              -
   St.Loui
         s,MO63179-0005 q
                        5)c'
                           l
                           -ty.f
                               .-Ad/3? j-pjts-(.,
                                 x              '
                                                /fpj          .



   Via US Cexi
             fied M ail#7017 3380 0000 8449 7799

   Attn:Mortgage loan accounting depadm ent
   RE ACCO UNT #2908101484

   DearSirorMadam ,                              ()
                                                  ,.4t'Jà4
                                                         'Tck
                                                            '
                                                            /k.
                                                              ,
                                                              nV ,?
                                                                  X'
   This is lettersentto you in response to a notice sentto me dated June 18,2018 stating that you will
   begin foreclosure adion in response to my debtvalidation Ietterthatyou received on June 4,2018 via
   cedified mail. l dispute the totalam ount that is owed including interest calculations. Iagain
   request that you send m e inform ation about the fees and costs of the accounting on this
   account. This is m y fi   fth Q ualified W ritten Request, pursuant to Real Estate Settlem ent and
   Procedures Actsection (2605(e)),the Helping Families Save TheirHomes Act,Truth In Lending Act
   and the FairCreditBilling Act.
    Specifically,Iam requesting the item ization ofthe following:
           a com plete paym enthistory thatcan be easily read and understood including,bbltnotlim ited to,
           the dates and am ounts ofaIlthe payments made on the Ioan to date'
                                                                            ,
       2. The indices and m argins including dates used to calculate the interest rates forthe Iife of
          the Iine ofcredit;
       3. Explain and show m e how you calculated the entire am ountofw hatyou say Iowe -
          please include how the index and m argin was calculated in orderto arrive atthe interest
          rate charged;
       4. lreceived a deceleration letter- how does this affectthe am ountow ed?
       5. How does the deceleration letteraffectthe pastdue am ountplus the alleged m onthly
          am ountowed?
       6, W hy wasn'tan updated am ountprovided to m e w hen the deceleration Ietterwas sent? I
          received severalm onthly notices directly contradicting the deceleration letter.
       7. W hy w asn'tthe deceleration am ountsentto me w hen IsentpriorQ ualified W ritten
           Requests?
       8. Please provide a copy ofthe signed 3 day rescission period docum ent;




                                                  ë+. L-
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 39 of 54


         9. a breakdown of the amount of claimed arrears of delinquencies, how late charges were
            assessed and calculated'
                                   ,

          1O.The name,address and phone numberofthe ownerofthe m odgage/debt.
         11.An explanation ofwhatyou mean by successorby merger,assignment,sale,ortransfer.W hich
            one is i
                   t? Please include a copy ofany aIIassignments,proofofsale,proofoftransferand to
            whom.

    In order to avoid any misunderstanding,aIIcomm unication shallhenceforth be on the record,i.e.in
    writing and duly served. Please serve aIlcom munications and process directly to the mailing address
    provided above. Iam hereby requesting in writing thatneitheryou,norany agenton yourbehalf,call
    me athome oratwork. Do notcallme atmy home number,orat my place ofem ployment. Please
    give this inform ation to the appropriate padies wi   thin your com pany so they m ay compl       y.
    Thank you fortaking the time to acknowledge and answerthis requestas required by RealEstate
    Settlementand Procedures Actsection (2605(e)),the Helping Families Save TheirHomes Act,
    Truth ln Lending Actand the FairCreditBilling Act.

    Ver
      .'<
        y7jt
          .
        ''.
         ?'
            rulyy
                yr,-7o
                h$',
                     />
                      k-
                       grz,- ./
                              .g
                               ,.,--'....
                                   '/
       z ,.       Nu f;.y/ .,      ,z
         'p'    '' ..v y .a...<.
   .
         Z;S
           'I
            k.'
              M(
               z
               '''
                 W.
                  '..jsG'0
                  ---    '
                         Nk z(
    GaceD'ioU
            li
             -
             sJFLZ
   k..
     7
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 40 of 54




             730 86THStreet
             Miam iBeach,FL 33141



             June 22,2018



             CI
             poTBo
                IBAxNK
                     7àg
                       No
                        Ao                        10 ZJA-vj/y                -


             SANANTONIO,TX78245-9004 5:'
                                       f#
                                        .
                                        <yG /i S'X YT/1')-&/77
             Via USPS Certified M ail#7017 3380 0000 8449 7799

             Re:      Account#2908101484

             To W hom ItM ay Concern:
             This is Iettersentto you in response to a notice sentto m e dated June 18, 2018 stating
             thatyou willbegin foreclosure action in response to m y debtvalidation Ietterthatyou
             received on June 4,2018 via certified mail. Be advised thatthis is nota refusalto pay,
             butanoticesentjursuanttotheTruthInLending Act,15 USC 1692gSec.809(b),
             theFairCreditBllling Act15 U.S.C.j 1601etseq.and the FloridaConsumer
             Collectjon Practices Actthatyourclaim is di   sputed and validation is requested. lhave
             sentseveralQuali fied W ritten Requests via cedified m ailto which youroffices have not
             responded.
         This is NOT a requestfor'verification''orproofofm y m ailing address, buta requestfor
         VALIDATIO N made pursuantto the above named Title and Section. lrespectfully
         requestthatyouroffices provide m e with com petentevidence thatIhave any Iegal
         obligati
                on to pay you.

         Please provide m e w ith the follow ing:

         W hatthe m oney you say Iowe is for:

         Explain and show m e how you calculated the entire am ountofwhatyou say Iow e
         - please include how the index and m argin w as calculated in orderto arrive atthe
         interestrate charged;
         Ireceived a deceleration Ietter - how does this affectthe am ountow ed?
         How does the deceleration Ietteraffectthe pastdue am ountplus the alleged
         m onthly am ountowed?
         W hy w asn'tan updated am ountprovided to m e w hen the deceleration Ietterwas
         sent? Ireceived severalm onthly notices directly contradicting the deceleration
         Ietter.

         Please provide a copy ofthe signed 3 day rescission period docum ent;
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 41 of 54




        Provide m e w ith copies ofany and aII'saccountleveldocum ents''thatshow l
        agreed to pay w hatyou say Iow e to include originalsignatures.

        Provide averificationorcopy ofanyjudgmentifapplicable'
                                                             ,
        ldentifythe originalcreditor'
                                    ,
         lfyou purchased this alleged account,identify the SELLER you purçhased itfrom and
         ALL PREVIOUS OW NERS.
        Provide m e with ANY documentation which establishes yourIegalstanding to collect
        anything from me.
        Also during this validation period,ifany action is taken which could be consi dered
        detrimentalto any ofm y creditrepods,Iwillconsultwith m y legalcounselforsuit. This
        includes listing any inform ation to a credi
                                                   treporting repository thatcould be inaccurate or
        invalidated orverifying an accountas accurate when in factthere is no provided proof
        thatitis.
        lwould also Iike to request,in wri
                                         ting,thatno telephone contactbe m ade by youroffices
        to m y home orto my place ofem ployment. AIlfuture com municationswith m e M UST be
        done in writing and sentto the address noted in this Ietterby USPS.
        ltwoul d be advisable thatyou assure thatyourrecords are in orderbefore Iam forced to
        take Iegalaction. This is an attem ptto correctyourrecords and any inform ation
        obtained shallbe used forthatpurpose.

         Cor
           xz
             diallv,
            eej -            h
          'e'' /           ,./          .
                                 . .x

              .A
              -/.
                Yp
                 l
                 -zf.
                    -,( .'
                         e'
                          *
                          ewz
                           '
                           V'
                            Z
              ace SoIis
          /
   Case
9/30/2019   1:19-cv-24042-KMW Document 1-2 USPS.
                                            Entered
                                               com* -on FLSD
                                                     USPS        Docket
                                                          Tracking@     ts09/30/2019 Page 42 of 54
                                                                    Resul


                                                                                             FAQS >
   U S PS Tracking@


                                             Track A notherPackage +




                                                                                           Rem ove X
   Tracking Num ber:70173380000084497799

   Youritem was delivered at6:07 am on June 28,2018 in SIO UX FALLS,SD 57117.




    e Delivered
   June 28,2018 at6:07 am
   Delivered
   SIO UX FALLS,SD 57117



       Tracking History                                                                        M


       June 28,2018,6:07 am
       Delivered
       SIOUX FALLS,SD 57117
       Youri tem was delivered at6:07 am on June 28,2018 in SIOUX FALLS,SD 57117.



       June 28,2018,2:50 am
       Arrived atUni
                   t
       SIOUX FALLS,SD 57104


       June 27,2018,2:36 am
       Arrived atUSPS RegionalDestination Facili
                                               ty
       SIOUX FALLS SD DISTRIBUTIO N CENTER


       June 26,2018
       In Transitto NextFacility

https://tooI
           s.usps.
                 com/go&rackCon;rmActi
                                     on?tLabeIs=?0173380O0O084497799                                   1/2
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 43 of 54




    730 86thStreet
    MiamiBeach,FL 33141


    July 27,2018



    c ITIBAN K ,NA
    Po Box 7690004
    st.Louis,M O 63179-0005
    Via US Cedified M ail#7017 3380 0000 8449 7850

    Attn:M ortgage loan accounting depadm ent

    RE ACCOUNT #2908101484

    DearSirorMadam ,
    This is lettersentto you in response to a notice sentto me dated July 18,2018. Idispute the
    totalam ount that is ow ed including interest calculations. lagain request that you send
    m e inform ation about the fees and costs of the accounting on this account. This is m y
    sixth Qualified W ritten Request,pursuantto RealEstate Settlem entand Procedures Actsection
    (2605(e)),the Helping FamiliesSave TheirHomesAct,Truth In Lending Actand the FairCredit
    Billing Act.Istillhaven't received answers to m y Q ualified W ritten Requestand DebtValidation
    Ietterregarding the inform ation below.
    Specifically,Iam requesting the item i
                                         zation and answers to the follow ing:

           a com plete paym ent history that can be easily read and understood including, but not
           Iim i
               ted to,the dates and am ounts ofaIIthe paym ents m ade on the Ioan to date;

       2. The indices and m argins including dates used to calculate the interest rates for
          the Iife ofthe Iine ofcredit;
       3. Explain and show m e how you calculated the entire am ountofw hatyou say Iowe
          - please include how the index and m argin w as calculated in orderto arrive atthe
          interestrate charged;
       4. Ireceived a deceleration Ietter- how does this affectthe am ountow ed?
        5. How does the deceleration Ietteraffectthe pastdue am ountplus the alleged
           m onthly am ountow ed?
        6. W hy w asn'tan updated am ountprovided to m e w hen the deceleration letterwas
           sent? lreceived severalm onthly notices directly contradicting the deceleration
           letter.




                                             dq
                                              -7x: f/q
                                                   -                                              l
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 44 of 54



        7. W hy w asn'tthe deceleration am ountsentto m e w hen IsentpriorQ ualified W ritten
           Requests?

        8. a breakdown ofthe am ountof claim ed arrears ofdelinquencies, how late charges were
           assessed and calculated'
                                  ,

       9. The nam e,address and phone num berofthe ow nerofthe m odgage/debt.

        10.An explanation ofwhatyou m ean by successorby m erger, assignm ent,sale,ortransfer.
           W hich one is it? Please include a copy ofany aIIassignm ents, proof ofsale,proofof
           transferand to w hom .

    In orderto avoid any m isunderstanding,alIcom m unication shallhencefodh be on the record,
    i.e. in w riting and duly served. Please serve aIIcom m unications and process directly to the
    m ailing address provided above. Iam hereby requesting in w ri   ting that neither you, nor any
    agenton yourbehalf,callm e athom e oratwork Do notcallm e atm y home num ber,oratm y
                                                    .

    place of em ploym ent. Please give this inform ation to the appropriate padies w i    thin your
    com pany                    so               they                  m ay                 com ply
                                                                                                 .




    Thankyoufortakingthetime toacknowledge and answerthis requestas rejuired by Real
    Estate Settlem entand Procedures Actsection (2605(e)),the Helping Fam illes Save Their
    Hom es Act,Truth ln Lending Actand the FairCreditBilling Act.

   Very truly yours,


   G race D.Solis
10/1/2018                                                  USPS.com@ -USPS Trackinge Resul
                                                                                         ts
   Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 45 of 54
      ALERT:DUE TO THE FLOODING FROM HURRICANE FLORENCE,M A NY POST O FFICES IN TH...


   U S PS Tracking@                                       FAQS>(htps://- .usps.com/faqs/uspstracki
                                                                                                 ng-faqs.
                                                                                                        htm)


                                               Track Another Package +



                                                                                                 Rem ove X
   Tracking Num ber:70173380000084497850

   Expected Delivery on

   M O N DAY
                 SEPTEMBER
                 20181               SeeProductlnformation >
                                                                                                         'r1
                                                                                                         O
                                                                                                         O
                                                                                                         (Q.
                                                                                                         W
                                                                                                         O
                                                                                                         N
    e Delivered
   Septem ber24,2018 at6:20 am
   Delivered
   SAINT LOUIS,M O 63179
   GetUpdates w




       Text& Em ailUpdates

       Tracking History                                                                              M


       Septem ber24,2018,6:20 am
       Deli
          vered
       SAINT LOUIS,M O 63179
       Youritem was delivered at6:20 am on Septem ber24,2018 in SAINT LOUIS,MO 63179.


       Septem ber23,2018,5:45 am
       Available forPickup
       SAINT LOUIS,M O 63179


https://tools.usps.com/go&rackCon;rmAction?tLabels=7017338OOOO084497850
9/30/2019
    Case    1:19-cv-24042-KMW Document 1-2 USPS.
                                               com * -USPS
                                             Entered       Tracki
                                                      on FLSD   ngDocket
                                                                  e Results 09/30/2019 Page 46 of 54
                                                                               '




                                                                                                            *
                                                                                                                #        .     w            .
      June 25,2018,9:52 pm
      Arri
         ved atUSPS RegionalO rigin Facility                                         r       ## '                  .     *
      M IAM IFL DISTRIBUTION CENTER                                                 rv
                                                                                    jxo        *  :*       =         #      ..                 .        *e * e
                                                                                                .....,'G)klj ;.#pt'7k.)(31..7                                                             #
                                                                                                -i   '
                                                                                                     p1
                                                                                                      'l
                                                                                                       ..$
                                                                                                       )   :'
                                                                                                            (&'
                                                                                                              1i
                                                                                                               ê#<'ë..t  .
                                                                                                                         -
                                                                                                                         '  ;
                                                                                                                            .
                                                                                                                            :':
                                                                                                                              jd
                                                                                                                              à
                                                                                                                              ?j'
                                                                                                                                .i
                                                                                                                                 .
                                                                                                                                 ht ,
                                                                                                                                    yjj
                                                                                                                                      .
                                                                                                                                      '!:
                                                                                                                                        .i
                                                                                                                                         qi
                                                                                                                                          jj .n.f .cj'2'. jj                e
                                                                                                                                                                            '(
                                                                                                                                                                             j
                                                                                                                                                                             .j)
                                                                                                                                                                               t
                                                                                                                                                                               nt
                                                                                                                                                                                .
                                                                                                                                                                                't
                                                                                                                                                                                 '
                                                                                                                                                                                 g
                                                                                                                                                                                 (j'
                                                                                                                                                                                   y
                                                                                                                                                                                   %
                                                                                                                                                                                   .
                                                                                                                                                                                   q/
                                                                                                                                                                                    '
                                                                                                                                                                                    <
                                                                                                                                                                                    F
                                                                                                                                                                                    êc
                                                                                                                                                                                     j
                                                                                    r                                            .
                                                                                                                                 .d):
                                                                                                                                    .      z   lj
                                                                                                                                                u
                                                                                                                                                ê t.'
                                                                                                                                                g       t :!.l            . '
                                                                                                                                                    zl,k; j                 :q/)b,.,.pg '-.:'-.-
                                                                                                                        ..    .. L .> ../; T    4                          ,.
                                                                                                                                                                            '
                                                                                    ::1- C'ertifibdMaiiFee                                        )j.
                                                                                                                                                  ,       .rtr,??jj         .                  '-în. -,.'':-.,F
                                                                                                                                                                                          ?..... ..rwe..
                                                                                   .>                                 '1' ,:
                                                                                   œ E   $                          . , , .                                                                   .
                                                                                                                                                                                                         .,.                      .
      June 25,2018,6:22 pm                                                                xtraServices eesfclu ktbo                                     .                                     .
                                                                                                                                                                                                               ..
                                                                                   rn Cl
                                                                                      .-.
                                                                                         Ret
                                                                                           urnRecehptaf  dcopyl x,ad$:f.eeas
                                                                                                                           'appmpdate)                                                                   ''
      Departed PostOffice                                                          mn LIRgttlm Ru lptteIw'4rœtl     $ w' ' .'                                          c, r y
                                                                                   rn Z C'
                                                                                         edl
                                                                                           s@dMallBe l
                                                                                                     dedDelh*t
                                                                                                             y$                             -
                                                                                                                                            .. .
                                                                                                                                               ' ...-                 '
                                                                                                                                                                       :..u...j.r, !> t rk.
      HALLANDALE,FL 33009                                                          rn       DMul
                                                                                               tagnat
                                                                                                    ureRequir
                                                                                                            ed                      $            . .'
                                                                                                                                             ' '...                                                  ;yI k?,t)
                                                                                                                                                                                                       j'.   .
                                                                                                                                                                                                             ç'
                                                                                            ClMul
                                                                                                tslgnatureReztt
                                                                                                              ct   very$ ';'jy... k ','.!,.-'
                                                                                                               qdDes
                                                                                                                   i                        .'                   1.                                               I'
                                                                                   M       Postage                                           .
                                                                               œ                                    ..
                                                                                                                                                       '.

                                                                               m           $                         . :..,                                      .                                             .,.e
                                                                                                                                                                                                                    '

                                                                               m           TotslPne geandFees                                                        . '
                                                                                                                                                                      .      ''=                            .       '

                                                                                                         . .  ,                                                        . ... w..                                          .
      June 25,2018,4:44 pm                                                     ru
                                                                                           $
                                                                                           sent
                                                                                                         .
                                                                                                           <
                                                                                                           .
                                                                                                             *- ..
                                                                                                         '. . .                                                            .
                                                                                                                                                                               -'           ..   .
                                                                                                                                                                                                      N
                                                                                                                                                                                                 . t Jj
                                                                                                                                                                                                        ...
                                                                                                                                                                                                          x.
                                                                                                                                                                                                 $ 1
      USPS in possessi
                     on ofitem                                                 r
                                                                               r-
                                                                                g
                                                                                '
                                                                                '
                                                                                A yy-----t'' t$17*
                                                                                        hd
                                                                                         -        /lbt'- z
                                                                                                 Y-    --       v
                                                                                                                                                   .
                                                                                                                                                   .'
                                                                                                                                                                                                                              .
                                                                                                                  - ...
      HALLANDALE,FL 33009                                                      ru              uq ... ..&'..,OF/t7 x4o>.. --.--.-.-..
                                                                                                            .
                                                                                                                                  .
                                                                                                                                      ----.----------.---.-..w-
                                                                                                                                                               --.------.-.-w--
                                                                                           c; ba:,      //                                       .
                                                                                           *
                                                                                              *
                                                                                               '
                                                                                               ' -
                                                                                                 U t
                                                                                                   .
                                                                                                   :
                                                                                                     x
                                                                                                   ':1.
                                                                                                                                                % o.'l' o. - g'- p/I
                                                                                                                                                            .'

                                                                                                                                                                      '' * -    ' '' 4                                :




      Product Inform ation



       PostalProduct:                                                  Features:
       First-class M aile                                              certified M ail'M




                                                                See Less %




                               C an'             : *    #   *                          @                                 #   .                              ... -
                                          * Completei
                                                    tems1,2,and3.Al
                                                                  socomplete                                        %%ijCf     ..
                                                                                                                              ,,,               /' /9                                                Q Agent
                       Go to ourFA( * i
                                      tem                                                                                                                                                            Q Addre%ee
                                      Print4ifR
                                           youre
                                               nstrl
                                                amecteddDe
                                                     an   l
                                                          iv
                                                         ad er
                                                           dreyi
                                                              ssson
                                                                  detshe
                                                                      ired
                                                                         re.
                                                                           verse
                                                sothatwecanreturnthecardtoyou.                                       B.Rd        . 1 amel
                                                                                                                        aoap- j'jyg                                                    c.oateofDeli
                                                                                                                                                                                                  very
                                          /Attachthiscadtothebackofthemailpi
                                                                           ece,                                                                                                          jjj 2j kjjj
                                                oron the fronti
                                                              fspacepermi
                                                                        ts.                                          D. Isdeli
                                                                                                                             vel
                                                                                                                               yaddressdxerentfrom i tem 1 D Ye,
                                                                                                                                                               S
                                                                                                                         IfYES,enterdelivefyaddressbelow: j:jxo
                                           1.ArticleAddressedto:
                                          c.l-,zat'z?t=,.
                                                        4//
                                                          4                                                                                                                                   ,
                                           /'o s kll3
                                                     hq-l/a,5ty '-, 11-2-
                                                                   .   .

                                           b ,a ka . f
                                                     -
                                                     '
                                                     -
                                                  ,
                                                                           .

                                            .

                                                 ,                                 : /l7                                 3.>c
                                                                                                                           SeMœT
                                                                                                                              ertme
                                                                                                                                  >uvai' a
                                                                                                                           Q Reglstee
                                                                                                                                           apressuxî chandlse
                                                                                                                                         Q Retum ReceiptforMer
                                                                                                                           Q lnsue Mail Q C.O.D.
                                                                                                                         4.nestri
                                                                                                                                ctedDel
                                                                                                                                      i
                                                                                                                                      veV t
                                                                                                                                          E4traFee)                                                      E1yes

                                            2.Mi
                                               cleNumber                   ?Dl7 53:D DDDD 88$5 7755
                                            psFr
                                               Fans
                                                ormferfrm S/F
                                                     3811,  rù
                                                             '/ce
                                                             eb ruIary2004                       oomesticReturnReceipt                                                                               1o2s9s.
                                                                                                                                                                                                           t2-M-1r'
                                                                                                                                                                                                                  <

hQps:
    //tooI
         s.usps.com/go& rackCon5rmAction?tLabe1
                                              s=?017338000OO84497799
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 47 of 54




                                                                z:

                          FLORIDA STATUTES.j 702.015(4)POSSESSION CERTIFICATE

                     1.       1,SueJorden,am employed by CitiM ortgagc,Inc..asVicePresident-Document
            Control. Pursuantto an agreement,CitiM olgage,Inc.,providescertain loan servicing activities

            for Citibank,N.A.,the holder of the Home Equity Line of Credit Agreement ('IHELOC''I
            described below.Pursuantto acorporateresolution from CitiM ortgage,lnc.,lam authorized to

            make the rejresentationscontained in thisPossession Cenificate ('tcenificate'')on behalfof
            Citibank,N.A. The statements made in this Certificatcnre based on my personalknowledge
            obtained through my review of busincss records thatare keptby CitiM ongage.Inc.,in the

            normalcourse ofbusiness.

                     2.       lam overtheagcof18and competenttocertify thtinfonnationcontained hertin.

            PursuanttoFloridaStatutes,j702.015(4),underpenaltyofptrjury,Igivethiscertification.
                     3.       Forconvenience.the following party orpartieslisted on theHELOC arerefcrred

            herein as vsBonower'':Grace D.Solis.The Bonower executed a Home Equity Line ofCredit

            Agreement(':HELOC'')datedSentember2.2005,in theamountof$104.000.00.
                    4.        Citibnnk,N.A.isin possession oftheoriginalHELOC upon which thisaction is

            broughtthrough its custodian.CitiM ortgage.lnc..w'hich possesses the IIELOC on behalf of

            Citibnnk,N.A.
                     5.       Atthetimeofverification,theoriginalHELOC waslocated atCitiM ongage,lnc.
            at1000Teclmology Dtive.O'Fallon,M issouri63368.
                    6.        Ipersonally vcrified CitiM ortgage,Inc.'s possession ofthe originalHELOC on

            July 10,2018at9:01AM .




                                                            1
            FL-PossessionCgrtificatt-20160128M
            v.R.X 160128M DEX034ô.22598



                                                 & v,                                                       -
                     1.*, otfo
                             . j
                               ;)N                    A*1*1*-
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 48 of 54




                            A true'
                                  andcorrectcopyoftheHRLOC isattached to thisCertificateasExhibitA.

            Underpenaltyofperjury,1declarethatIhavercadtheforegoingPossessionCcnificate.andthe
            factqalleged therein aretrue and correcttothebestofmy knowledge and belief.

                                                     CERTIFIER


                                                     By:            .
                                                     Name:SueJorden

                                                      Ilate: J-/ô-/f
                                                                .




             FL-Posr sion Ccrtificate-20160128M
             v.FL20160128M DeX0340.2859:
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 49 of 54




             adsc with rex
                         p ectto assessm entsdueorallegedly due to any l'
                                                                        Iom eowners orCondom inium

             Association,ifapplicablc.
                                         VERIFICATION OF COM PLAINT
                 Underpenalv'ofperjury,ldeclarethatIhavereadtheforegoing,andthefactsalleged
             thercinarctrueand correcttothebestofmyknowledgean4belief.

             ExecutedonthisiY dayof- <'           ubu-'
                                                      -            .20$Y.
                                                    By:
                                                    Printv xlam ,JenniferOllier
                                                    Title:VicePresident-DocumlntControl,Em ployed
                                                    by CitiM ortgagc,lnc-,wltich providescertain loan
                                                    senicing tbrPlaintiff
                                                    PLAINTIFF:CITIBANK ,N.A.
                                                    Date: M Y 1$       - ..........- .   ...,... -- - .,




              ROZERTSON,ANSCHUTZ & SCHNEID.P.L.
             Atîom cy f0rPlaintilr
             6409 Conv essAve.,Suite 100
             BocaRaton,FL 33487
             Telcphonc:561-241-6901
             Facsim 'e:561-997-6909
              ServieEan '1:mail@rasflaw.com
              By;,
              ()    is nick,Esq-,FLBarNo.37569,EmailAddress:mkonick@ rasflaw.com
                 iendyManswcll.Eaq.,FLBarNo.12027,EmailAddrcss:wmanswell@rastlaw.com
                 RosemarieWildman,Esq.,FLBarNo.645869,EmailAddress:l'
                                                                    wildman@rastlaw.
                                                                                   com
                 GwenethBrfmmsEsq..FLBarNo.727601,EmailAddresstgbrimm@rasllaw-com
              () ShannonDobdyEsq.:FLBarNo.126299,EmailAddress:sdobtl@rMflaw.com




                                                     PAGE 6
              18-191226 -J0D




                                              LL
                                               -?
                                                ---/-1:))
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 50 of 54




             claim anintereslasspouses,hcirs,dcvisees.grantees.orolherclaimûntssarejoinedasDefendants
             herein.'rheclaimsofsaidDefendantsaresubordinate,junior,andinferiortotheinterestofthe
             Plaintiff
                    SVIIEREFORE,Plaintiffdcmandsjudgnentforeclosin:themortgage,forcostsl=d,when
             applicable,attomeys'fees),and.ifthe procteds ofthe salt arc inquftkientto pay Plaintifrs
             judgment,Plainîiffasksthecourtto rcsen'ejurisdiction todetenninewhetheradejiqiencyis
             appropriate,intheeventitissought.Subjecttoany applicablestatuteoflimitationsyPlaintiff
             furtherrequeststhatthgCourtascertain tlw am ountdueto Plaintiffforprincipaland interest013
             thcMbrtgagk and Note.cnd forlatc chargex,abstracting,taxes,cxpcnsesand costs.including
             attomcy'sfees,plusinterestthermm.IfthesumsduePlaintiffundertbeM odgageandNotearenot
             paid immcdiately,PlaintiffrcqutststhattheCourtforeclosethcMortgageand thc Clerk'ofthe
             Courtscll lhe Preperty seeuring the indebtedness to satisfy the Plaintift'sm ortgage lien in

             accordanccwiththeprovisionsofFloridaStatutes945.031(2006);andthatthelights,titleand
              intercstof'any Dcfendant,orp
                                         m y party claîming by.tlu-
                                                                  ough,underoragainstany Defendant
              namedhcrein orhctinaherm adçaDefkndantbeforeverbarred andforeclosed.Plaintifffurther
              rcquests,whereapplicable,thattheCoun appointarectivcrcfthcPrcpertyanduftherents,issuts,
              incomeand proiitsthereos orin thcaltemative,ordersequcstration ofrents,issues,incomeand
              protkspursuantto FloridaStamîes9697.07(20t)6);and thattheCourtretainjurisdictionoft
                                                                                                his
              actiontomakeany:ndallfurtherordersandjudpnentsasmaybenecessnryandproper,inqluding
              the issumlee Dfa writofpossession and thc c.   .8
                                                         11t1..of1,deficiencyjudpnentdecree,whenandif
              suchdetioicno'decreeshallappearpropcr,providedBotw werts)has/havenotbeen dischargedin
              b      ptcy.Finally,Plaintiffaskstlw Courttoretainjurisdictioatoresolvedisputtsthatmight


                                                       PAGE 5
              1:-191226 -JoD
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 51 of 54




             16. Deftndant,UNKNOW N SPOUSE OF SHIRLEY JANICE SOLIS,mayciaim scmerigbt,
             title,orinterestin the propeny herein soughtto be ftveclosed by virttlc ofhomestead rights,
             possession orsomeotherunknowninterest,theexactnatureofwhichisunknowntoPiaintiffand

             notamatterofpublicrecord.Howevcr,saidinterest,ifany.issubordinate,junior,andinferiorto
             lh4lientfPlaintifrsmortgage.
                    TheDefendant,EDIVARD SOLIS,may claim someright,titlc,orintcrcs!intheproperty
             herein scughtto be foreclosed by virtuegfPOSSIBLE HEIR IN THE ESTATE OF SYLVIA
             SOLIS.DECEASED orsome otherunknown interest,the exactnaturc ofwhich is unkhown to

             Plaintiffandnotamatterofpubliçrecord.However,saidinterest,ifany,issubordinatt,juuior,
             and intkriorto thelicn ofPlaintifpsm ortgage.
              18. Anyinterestintlw propertyinuhngtothcDcfendant,CITIBANK,N .
                                                                           A .SUCCESSOR BY
              MERGER TO CITIBANK ISOUTH DAKOTA),N,A.,issubordinateand intbriortntkclienof
              Plaintîff'sm ortgage,inciuding,butnotlim ittd to,FINAL IUDGM ENT recerdedAugust4.201l,
              in Oflicia) Records Book 27779 at Page 2655 and RE-RECORDED FfNAL JUDGM ENT

              rccordedSeptcmber15,2011,inOfficialRecordsBook27826 atPage438 ofthePublicReeords

              ofMiami-DadeCounty,Flcrida.
              19.   Any interestin thcproperty inuringtothcDefendanf,13500 NE 3RD COURT,LLC,is
              subordinateandinfcriorto thelitn ofplaintift
                                                         'smortgage,includjng,butnotlimitedto:FINAL
              IUDGM EN T rccorded January3.2Q11,in OfficialRccordsBook30370 atPagt IQ18 and RE-
              RECORDED FINAL JUDGM ENT recorded Aphl6,2017.inOffieialRecordsBook304:5 at

              Pagr428lofthePublicRecordsofM iam i-DadeCounty,Florida.
              20.    Any and a1lunknown partiesclaiming by,through,under,andagainstthehcreinnamkd

              individualDefendanqs)whoarenotknowntobcdeadoralivc,whethersaidunknownpartivsmay

                                                        PAGE 4
              18-191226 -JoD
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 52 of 54




                   OnoraboutOctober26,20!3,SYLVIA SOLISdfed.
             10.   In orderyo protuctits security,the Plaintiffmay haveadvanced and paid Ad Valoretn
             Taxcs,prvmiumson insurancc rcquired by the M ortgageand othernecessary costg.orm ay be

             rcquiredtomakcsuchadvancesduringthependencyofthisaction.Anysuchsumts)so paidwill
             alsobedueandowingpursuantto thetennsofrhenoteandmortgage.
                   Thepropertyïsnow ownedbyDefkndantts).GRACE DENISE SOLISK '
                                                                            W 'h GRACED.
             SO LIS and SHIRLEY JA NICE SOLIS and THE UNKNOW N IIEIRS, IIENEFICIARIES,
             DEW SEES, GM NTEES, ASSIGNEES, LIENORS, CREDITORS, TR USTEES AND A LL

             OTHERS 5W 1O MAY CI-AIM AN INTEREST IN THE ESTATE OF SYLVIA SOLIS.
             DECEASED,ifliv-ing and,ifdead,theunknown spouses.heirs,and benzficiarirsofGRACE
             DENISB SOLIS K'
                           '%lh GRACE D.SOLIS and SHIRLEY JANICE SOLIS who now holdts)
             possession,
                    Al1conditionsprucedentto 1he acceleration ofthismortgage noteand to fbreclosureoftho

              mortgagehaveoccurred,beensatistledorbeenwaived.
                    Plaintiffis obligated to pay its attomch'sarezsonablefeefbrtheirsew iccs.Plaintiffis
              entitlcd torccovt'
                               ,itsattonleys'feespursuanttotheexpressterm softheNotcand M ortgage.
                               r

                    PlaintiffallegesthattheclaimsortbtremAiningDelkndantsaresecondary,junior,inferior
              andsubjecltothepriorclaim ofPlaintiff.
                    Defcndant,U'N KNONVN SPOUSE OF GRACE DENISE SOl,lS A/K/A GRACE D.
              SOLIS,mayclaim som eriglM,titlw orinterestintheproperty herein sougbtto beroreclosedby
              vic eofhomesteadrights.possessionorsomeotherunknownintercst,t14ccxactnatureofwhich
              is unknown to Plaintiffand nota matterofpublic recurd.However,said interest,if any,is

              subordinatt.junior,andinferiortôthelienofPlaintift'
                                                                smortgagt.

                                                       PAGE 3
              18-191226-JoD
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 53 of 54




                   This is an action to foredost a mortgagc on realproperty in M IAM I-DADE County,

             Florida.

                   TheCourthasjurisdictionovertbvsubjectmatter,
                   O nSeptember2,2005,GRACE DENISE SOLISA/K/A GRACE D.SOLISexecutcd and
             delivered a prom issory note securing the payment of thc note to CITIBANK, FEDER AL
             SAVINGSBANK.A c'
                            cgyoftheNoteisattachedhereto asExhibit''A''.On September2,2005
             GRACE DENISE SOLIS AK /A GIIACE D.SOLJS and SYLVIA SOLIS,DECEASED and
             SHIRLL-Y JANICE SOLIS cxccuted and delivered am ortgage.The M ortgage w asreeorded on
             Septtmber29s2005inOft
                                 k iaiRecordsBook23824,Pagc3563,()fthePublicRecordsilfMiami-
             D ade Coumy,Florida and m ortgcged the property described in the mortgage tlwn owned by the

             Modgagorts).A eopyoftheMortgagùisattachcdhcretoasExhibit4'B''
                    The PlaintiirsM ortgage isali
                                                en superiorin dir ity to any priororsubscquentright.title,

              claim,lienyorinterestofanydefendantin thisactiotl,including butnotlim itcd to,anyinterest

              arisingoutofMortgagorts)orMortgagortsl'predecessorts)and/orsuccessorsinjntercst.
                    Plaintiffistheholderoftheoriginalnotesecuredbythemortgage.
                    Defendantts)havedefaulted underthcNotcandM ortgageby failing to paythepay'
                                                                                             m cnt
              dueDtcem ber27v2013.andal1subsequentpayments.
                    PiainliffdedarcsthefullamountpayablcundertheNoteandM ortgagcto bedue,except
              totbcextentanypan ofthatamountisorwouldbesubjccttoastatmeofIimitationsdelknse.
                    Pursuantto the termsofthenoteand mortgage,and exceptforthosc Defendantswho have

              becndischarged inbankruptcy,Defendantts)owePlaintiff$101,833.68thatisducand owingon
              principalon theNote and Mortgage:plusinterestfrom and aherSeptcmbtr27,201Q,and titlt

              searchexpensesforascert
                                    ainingneccssaryparticstothisaction,

                                                       PAGEZ
              1:-191226 -vloD
Case 1:19-cv-24042-KMW Document 1-2 Entered on FLSD Docket 09/30/2019 Page 54 of 54

Filing # 78722967 E-Filed 10/02/20l8 11:57:50 AM




                                                   IN TFIECIRCUIT COURT OF THE ELES;ENTH
                                                   JUDICIAL CIRCUIT IN AND FOR MlAM l-
                                                   DADECOUNTY?FLORIDA
                                                   GENBRAL JURISDICTION DIVISION
                                                   CASE NO.

               CITIBANK,N.A..
                    Plaîntift


               ORACEDENISE SOLIS A/K/A GRACE
               D.SOLIS;UNKNOW N SPOUSE OF
               GRACE DENISE SOLIS ZV K/A GRA CE
               D.SOLIS;SHIRLEY JANICE SO LIS;
               UNKNOW N SPOUSE OF SHIRLEY
               JANICE SOLIS;THE UNKNOW N HEIRS,
               BENEFICIARIES,DEV ISEES,
               GRANTEES,ASSIGNEBS,LIENORS.
               CREDITO RS,TRU STEES AND ALL
               OTHERS W HO M AY CLAIM AN
               INTEREST IN THE ESTATE OFSYLVIA
               SOLIS,DECEASED ;EDW ARD SOLIS;
               CITIBANK N.A.SUCCESSOR BY
               M ERGER r10
                        l CITIBANK (SOUTH
               DAKOTA),N.A.;13500NE 310 COURT,
               LLC;ANY AND A LL UNKNOW N
               PARTIES CLAIM m G BY,THROUGH ,
               UNDER,AND AG AINST THE HEREW
               NAM ED INDIVIDUAI-DEFFNDANTIS)
               W HO ARE NOT KNOW N TO BE DEAD
               OR ALIVE,W HETHER SAID
               UNKNOW N PARTIESM AY CLAIM AN
               INTEREST AS SPOUSES.HEIRS
               DEVISEES.GRANTEES,OROV ER
               CIA IM ANTS.
                     Defendantts).
                                                   /
                         W RIFIED COM PI,AINT FOk FORECt,O5
                                                          <URE OF M ORTGAGE
                     Plaintiff,CITIBANK,N,A.,suestheDelkndarttsandalleges:
                                     COUNT J-M ORTGAGE FORECLOSURE


                                                    PAGE 1
                11191226.JoD
